
	
		II
		Calendar No. 972
		110th CONGRESS
		2d Session
		S. 3038
		[Report No. 110–467]
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2008
			Mr. Grassley (for
			 himself, Mr. Cochran,
			 Mr. Rockefeller,
			 Ms. Collins, Mrs. Lincoln, Mr.
			 Sununu, Mr. Dorgan,
			 Mrs. Hutchison, Mr. Hatch, Mr.
			 Coleman, Mr. Brown,
			 Ms. Landrieu, Mr. Bayh, Mr.
			 Johnson, Mr. Voinovich,
			 Mr. Pryor, Mr.
			 Levin, and Mr. Nelson of
			 Nebraska) introduced the following bill; which was read twice and
			 referred to the
			 Committee on
			 Finance
		
		
			September 16, 2008
			Reported by Mr. Baucus,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  extend the adoption incentives program, to authorize States to establish a
		  relative guardianship program, to promote the adoption of children with special
		  needs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Improved Adoption Incentives
			 and Relative Guardianship Support Act of 2008 .
			(b)Table of
			 contentsTable of contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Extension and
				Improvement of Adoption Incentives
					Sec. 101. Extension of adoption
				incentives program.
					Sec. 102. Promotion of adoption of
				children with special needs.
					TITLE II—Support for
				Relative Guardianships
					Sec. 201. Relative guardianship
				assistance payments for children.
					TITLE
				III—Miscellaneous
					Sec. 301. Authority for comparisons and
				disclosures of information in the Federal Parent Locator Service for child
				welfare, foster care, and adoption assistance program purposes.
				
			IExtension and
			 Improvement of Adoption Incentives
			101.Extension of
			 adoption incentives program
				(a)5-year
			 extensionSection 473A of the
			 Social Security Act (42 U.S.C. 673b) is amended—
					(1)in subsection
			 (b)(4), by striking in the case of fiscal years 2001 through
			 2007,;
					(2)in subsection
			 (b)(5), by striking 1998 through 2007 and inserting 2008
			 through 2012;
					(3)in subsection
			 (c)(2), by striking each of fiscal years 2002 through 2007 and
			 inserting a fiscal year; and
					(4)in each of
			 subsections (h)(1)(D) and (h)(2), by striking 2008 and inserting
			 2013.
					(b)Additional
			 incentive payment for exceeding the highest ever foster child adoption
			 rate
					(1)In
			 generalSection 473A(d) of
			 such Act (42 U.S.C. 673b(b)(1)) is amended—
						(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking paragraph
			 (2) and inserting paragraphs (2) and (3);
						(B)in paragraph (2),
			 by striking this section each place it appears and inserting
			 paragraph (1); and
						(C)by adding at the
			 end the following new paragraph:
							
								(3)Increased
				incentive payment for exceeding the highest ever foster child adoption
				rate
									(A)In
				generalIf—
										(i)for fiscal year
				2009 or any fiscal year thereafter the total amount of adoption incentive
				payments payable under paragraph (1) are less than the amount appropriated
				under subsection (h) for the fiscal year; and
										(ii)a State's foster
				child adoption rate for that fiscal year exceeds the highest ever foster child
				adoption rate determined for the State,
										then the adoption incentive
				payment otherwise determined under paragraph (1) for the State shall be
				increased, subject to subparagraph (C), by the amount determined for the State
				under subparagraph (B).(B)Amount of
				increaseFor purposes of subparagraph (A), the amount determined
				under this subparagraph with respect to a State and a fiscal year is the amount
				equal to the product of—
										(i)$1,000; and
										(ii)the excess
				of—
											(I)the number of
				foster child adoptions in the State in the fiscal year; over
											(II)the product
				(rounded to the nearest whole number) of—
												(aa)the highest ever
				foster child adoption rate determined for the State; and
												(bb)the number of
				children in foster care under the supervision of the State on the last day of
				the preceding fiscal year.
												(C)Pro rata
				adjustment if insufficient funds availableFor any fiscal year,
				if the total amount of increases in adoption incentive payments otherwise
				payable under this paragraph for a fiscal year exceeds the amount available for
				such increases for the fiscal year, the amount of the increase payable to each
				State under this paragraph for the fiscal year shall be—
										(i)the amount of the
				increase that would otherwise be payable to the State under this paragraph for
				the fiscal year; multiplied by
										(ii)the percentage
				represented by the amount so available for the fiscal year, divided by the
				total amount of increases otherwise payable under this paragraph for the fiscal
				year.
										.
						(2)DefinitionsSubsection
			 (g) of section 473A of such Act (42 U.S.C. 673b) is amended by adding at the
			 end the following:
						
							(7)Highest ever
				foster child adoption rateThe term highest ever foster
				child adoption rate means, with respect to any fiscal year, the highest
				foster child adoption rate determined for any fiscal year in the period that
				begins with fiscal year 1998 and ends with the preceding fiscal year.
							(8)Foster child
				adoption rateThe term foster child adoption rate
				means, with respect to a State and a fiscal year, the percentage determined by
				dividing—
								(A)the number of
				foster child adoptions finalized in the State during the fiscal year; by
								(B)the number of
				children in foster care under the supervision of the State on the last day of
				the preceding fiscal
				year.
								.
					(3)Conforming
			 amendments
						(A)State
			 eligibilitySection 473A(b)(2) of such Act (42 U.S.C. 673b(b)(2))
			 is amended—
							(i)in subparagraph
			 (A), by striking or at the end;
							(ii)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
							(iii)by adding at the
			 end the following:
								
									(C)the State's foster
				child adoption rate for the fiscal year exceeds the highest ever foster child
				adoption rate determined for the
				State;
									.
							(B)DataSection
			 473A(c)(2) of such Act (42 U.S.C. 673b(c)(2)), as amended by subsection (a)(3),
			 is amended by inserting , and the foster child adoption rate for the
			 State for the fiscal year, after during a fiscal
			 year,.
						(c)Increase in
			 incentive payments for special needs adoptions and older child
			 adoptionsSection 473A(d)(1) of such Act (42 U.S.C. 673b(d)(1))
			 is further amended—
					(1)in subparagraph
			 (C), as redesignated by subsection (b), by striking $2,000 and
			 inserting $3,000; and
					(2)in subparagraph
			 (D), as so redesignated, by striking $4,000 and inserting
			 $8,000.
					(d)Updating of
			 fiscal year used in determining base numbers of adoptionsSection 473A(g) of such Act (42 U.S.C.
			 673b(g)) is amended—
					(1)in paragraph (3),
			 by striking means and all that follows and inserting
			 means, with respect to any fiscal year, the number of foster child
			 adoptions in the State in fiscal year 2007.;
					(2)in paragraph
			 (4)—
						(A)by inserting that are not older
			 child adoptions before for a State; and
						(B)by striking
			 means and all that follows and inserting means, with
			 respect to any fiscal year, the number of special needs adoptions that are not
			 older child adoptions in the State in fiscal year 2007.; and
						(3)in paragraph (5),
			 by striking means and all that follows and inserting
			 means, with respect to any fiscal year, the number of older child
			 adoptions in the State in fiscal year 2007..
					(e)24-month
			 availability of payments to statesSection 473A(e) of such Act
			 (42 U.S.C. 673b(e)) is amended—
					(1)in the subsection
			 heading, by striking 2-year and inserting
			 24-month; and
					(2)by striking
			 through the end of the succeeding fiscal year and inserting
			 for a period of 24 months beginning with the month in which the payments
			 are made.
					102.Promotion of
			 adoption of children with special needs
				(a)Elimination of
			 eligibility based on AFDC and SSI income standardsSection 473(a)(2) of
			 the Social Security Act
			 (42 U.S.C.
			 673(a)(2)) is amended—
					(1)in subparagraph (A), by striking clauses
			 (i) and (ii) and inserting the following:
						
							(i)(I)at the time of termination of parental
				rights was in the care of a public or licensed private child placement agency
				or Indian tribal organization pursuant to a voluntary placement agreement,
				relinquishment, or involuntary removal of the child from the home, and the
				State has determined, pursuant to criteria established by the State (which may,
				but need not, include a judicial determination), that continuation in the home
				would be contrary to the safety or welfare of such child;
								(II)meets all medical or disability
				requirements of title XVI with respect to eligibility for supplemental security
				income benefits; or
								(III)was residing in a foster family home or
				child care institution with the child’s minor parent, provided that the child's
				minor parent was in such foster family home or child care institution pursuant
				to a voluntary placement agreement, relinquishment, or involuntary removal of
				the child from the home, and the State has determined, pursuant to criteria
				established by the State (which may, but need not, include judicial
				determination), that continuation in the home would be contrary to the safety
				or welfare of such child; and
								(ii)has been determined by the State, pursuant
				to subsection (c), to be a child with special needs, which needs shall be
				considered by the State, together with the circumstances of the adopting
				parents, in determining the amount of any payments to be made to the adopting
				parents.
							;
				and
					(2)by striking
			 subparagraph (C) and inserting the following:
						
							(C)A child who meets the requirements of
				subparagraph (A), who was determined eligible for adoption assistance payments
				under this part with respect to a prior adoption (or who would have been
				determined eligible for such payments had the Adoption and Safe Families Act of
				1997 been in effect at the time that such determination would have been made),
				and who is available for adoption because the prior adoption has been dissolved
				and the parental rights of the adoptive parents have been terminated or because
				the child’s adoptive parents have died, shall be treated as meeting the
				requirements of this paragraph for purposes of paragraph
				(1)(B)(ii).
							.
					(b)ExceptionSection 473(a) of the
			 Social Security Act (42 U.S.C. 673(a))
			 is amended by adding at the end the following:
					
						(7)(A)Notwithstanding any other provision of this
				subsection, no payment may be made to parents with respect to any child
				that—
								(i)would be considered a child with special
				needs under subsection (c);
								(ii)is not a citizen or resident of the United
				States; and
								(iii)was adopted outside of the United States or
				was brought into the United States for the purpose of being adopted.
								(B)Subparagraph (A) shall not be construed as
				prohibiting payments under this part for a child described in subparagraph (A)
				that is placed in foster care subsequent to the failure, as determined by the
				State, of the initial adoption of such child by the parents described in such
				subparagraph.
							.
				(c)Requirement for
			 use of State savingsSection 473(a) of the
			 Social Security Act (42 U.S.C.
			 673(a)), as amended by subsection (b), is amended by adding at
			 the end the following:
					
						(8)A State shall spend an amount equal to the
				amount of savings (if any) in State expenditures under this part resulting from
				the application of paragraph (2) on and after the effective date of the
				amendments to such paragraph made by section 102(a) of the
				Improved Adoption Incentives and Relative
				Guardianship Support Act of 2008  to provide to children or
				families any service (including post-adoption services) that may be provided
				under this part or part
				B.
						.
				(d)Determination of
			 a child with special needsSection 473(c) of the
			 Social Security Act (42 U.S.C. 673(c))
			 is amended to read as follows:
					
						(c)For purposes of this section, a child shall
				not be considered a child with special needs unless—
							(1)the State has determined, pursuant to a
				criteria established by the State (which may or may not include a judicial
				determination), that the child cannot or should not be returned to the home of
				his parents; and
							(2)the State has determined—
								(A)that there exists with respect to the child
				a specific factor or condition (such as ethnic background, age, or membership
				in a minority or sibling group, or the presence of factors such as medical
				conditions or physical, mental, or emotional handicaps) because of which it is
				reasonable to conclude that the child cannot be placed with adoptive parents
				without providing adoption assistance under this section and medical assistance
				under title XIX; and
								(B)that except where it would be against the
				best interests of the child because of such factors as the existence of
				significant emotional ties with prospective adoptive parents while in the care
				of such parents as a foster child, a reasonable, but unsuccessful, effort has
				been made to place the child with appropriate adoptive parents without
				providing adoption assistance under this section or medical assistance under
				title XIX.
								A child who meets all medical or
				disability requirements of title XVI with respect to eligibility for
				supplemental security income benefits shall be deemed to be a child for whom
				the determination required by subparagraph (A) of paragraph (2) has been
				made..
				(e)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2008, and shall apply to adoption
			 assistance agreements executed on or after that date.
				IISupport for
			 Relative Guardianships
			201.Relative
			 guardianship assistance payments for children
				(a)Option for
			 states To enhance and subsidize a relative guardianship program
					(1)State plan
			 amendmentSection 471(a)(1) of the Social Security Act (42 U.S.C.
			 671(a)(1)) is amended—
						(A)by inserting
			 (A) after provides;
						(B)by adding
			 and after the semicolon; and
						(C)by adding at the
			 end the following:
							
								(B)at the option of
				the State, provides for relative guardianship assistance payments in accordance
				with subsection (d) of section
				473;
								.
						(b)RequirementsSection
			 473 of such Act (42 U.S.C. 673) is amended by adding at the end the
			 following:
					
						(d)Relative
				guardianship assistance payments for children
							(1)Relative
				guardianship assistance agreement
								(A)In
				generalIn order to receive payments under section 474(a)(5), a
				State shall—
									(i)negotiate and
				enter into a written, binding relative guardianship assistance agreement with
				the relative guardian of a child who meets the requirements of paragraph
				(3)(B);
									(ii)provide the
				relative guardian with a copy of the agreement; and
									(iii)certify that any child on whose behalf
				relative guardianship assistance payments are made under the agreement shall be
				provided medical assistance under title XIX in accordance with section
				1902(a)(10)(A)(i)(I).
									(B)Minimum
				requirementsThe agreement shall specify, at a minimum—
									(i)the amount of, and
				manner in which, each relative guardianship assistance payment will be provided
				under the agreement;
									(ii)the additional
				services and assistance that the child and relative guardian will be eligible
				for under the agreement;
									(iii)the procedure by
				which the relative guardian may apply for additional services as needed,
				provided the agency and relative guardian agree on the additional services as
				specified in the agreement; and
									(iv)that the State
				will pay up to $2,000 of nonrecurring expenses associated with obtaining legal
				guardianship of the child.
									(C)Interstate
				applicationThe agreement shall provide that the agreement shall
				remain in effect without regard to the State residency of the relative
				guardian.
								(D)Federal
				reimbursement of nonrecurring expensesA State’s payment of
				nonrecurring guardianship expenses under a relative guardianship assistance
				agreement in accordance with subparagraph (B)(iv) shall be treated as a direct
				expenditure made for the proper and efficient administration of the State plan
				for purposes of section 474(a)(3)(E).
								(2)Relative
				guardianship assistance payment
								(A)In
				generalSubject to subparagraphs (B) and (C), the relative
				guardianship assistance payment shall be based on consideration of the
				circumstances of the relative guardian and the needs of the child.
								(B)Minimum and
				maximum paymentA relative guardianship assistance payment shall
				not be less than the adoption assistance payment the State would have made on
				behalf of the child under an adoption assistance agreement entered into under
				subsection (a) and shall not exceed the foster care maintenance payment which
				would have been paid if the child had remained in a foster family home.
								(C)Periodic
				adjustmentsA relative guardianship assistance payment may be
				readjusted periodically, with the concurrence of the relative guardian (which
				may be specified in the relative guardianship assistance agreement), depending
				upon changes in the circumstances of the relative guardian and the needs of the
				child.
								(D)LimitationNo
				relative guardianship assistance payment may be made to a relative guardian for
				any child who has attained 18 years of age.
								(3)Child’s
				eligibility for a relative guardianship assistance payment
								(A)In
				generalA child is eligible for a relative guardianship
				assistance payment under this subsection if the State agency determines the
				following:
									(i)The child—
										(I)has been removed
				from his or her home pursuant to a voluntary placement agreement or as a result
				of a judicial determination to the effect that continuation in the home would
				be contrary to the welfare of the child; and
										(II)in the month
				prior to the establishment of the legal guardianship, is eligible for foster
				care maintenance payments under section 472.
										(ii)Being returned
				home or adopted are not appropriate permanency options for the child.
									(iii)The child
				demonstrates a strong attachment to the relative guardian and the relative
				guardian has a strong commitment to caring permanently for the child.
									(iv)The relative
				guardian satisfies the requirements of subparagraph (B).
									(v)With respect to a
				child who has attained 14 years of age, the child has been consulted regarding
				the relative guardianship arrangement.
									(B)Requirements for
				relative guardiansA relative guardian satisfies the requirements
				of this subparagraph if the relative—
									(i)is the grandparent
				or other relative of a child on whose behalf relative guardianship assistance
				payments are to be made;
									(ii)has satisfied the
				background checks required under section 471(a)(20);
									(iii)has met the
				State’s requirements established under section 471(a)(10) to be a foster family
				home; and
									(iv)assumes legal
				guardianship of such child and commits to caring for the child on a permanent
				basis.
									(C)Treatment of
				siblingsWith respect to a child described in subparagraph (A)
				whose sibling or siblings are not so described—
									(i)the child and any
				sibling of the child shall be placed in the same relative guardianship
				arrangement unless it can be demonstrated that it is inappropriate to do so;
				and
									(ii)relative
				guardianship assistance payments may be paid for the child and each sibling so
				placed.
									.
				(c)Payments to
			 states
					(1)In
			 generalSection 474(a) of such Act (42 U.S.C. 674(a)) is
			 amended—
						(A)in paragraph
			 (3)(B), by striking foster or adoptive parents and the members of the
			 staff of State-licensed or State-approved child care institutions providing
			 care to foster and adopted children receiving assistance under this part, in
			 ways that increase the ability of such current or prospective parents, staff
			 members, and institutions to provide support and assistance to foster and
			 adopted children, and inserting foster parents, adoptive
			 parents, or relative guardians and the members of the staff of State-licensed
			 or State-approved child care institutions providing care to foster children,
			 adoptive children, or children living with a relative guardian, who are
			 receiving assistance under this part, in ways that increase the ability of such
			 current or prospective parents, relative guardians, staff members, and
			 institutions to provide support and assistance to foster children, adoptive
			 children, or children living with a relative guardian,;
						(B)in paragraph
			 (4)(B), by striking the period at the end and inserting ; plus;
			 and
						(C)by adding at the
			 end the following:
							
								(5)an amount equal to
				the Federal medical assistance percentage (as defined in section 1905(b)) of
				the total amount expended during such quarter as relative guardianship
				assistance payments under section 473(d) pursuant to relative guardianship
				assistance
				agreements.
								.
						(2)Incentive
			 payments for relative guardianship placement
						(A)In
			 generalSection 473A of the Social Security Act (42 U.S.C. 673b)
			 is amended by adding at the end the following:
							
								(j)Incentive
				payments for relative guardianship placements
									(1)Use of unawarded
				adoption incentive funds to make relative guardianship incentive
				paymentsIf in any fiscal year the total amount of adoption
				incentive payments payable under subsection (d) are less than the amount
				appropriated under subsection (h) for the fiscal year, States that have
				established a relative guardianship assistance program under section
				471(a)(1)(B) shall be awarded, in addition to any adoption incentive payments
				made to such States under subsection (d), relative guardianship incentive
				payments from the portion of such amount that is in excess of the total amount
				of adoption incentive payments to be made under such subsection for such fiscal
				year.
									(2)Payment
				amountSubject to paragraph (3), the relative guardianship
				incentive payment payable to a State for a fiscal year under this subsection
				shall be equal to—
										(A)in the case of the
				first fiscal year in which the State establishes a relative guardianship
				assistance program under section 471(a)(1)(B), the product of $1,000 and the
				number of relative guardianship assistance agreements entered into under
				section 473(d) in the State during that fiscal year; and
										(B)in the case of any
				succeeding fiscal year, the product of $1,000 and the amount (if any) by which
				the number of relative guardianship assistance agreements entered into under
				section 473(d) in the State for the fiscal year exceed the base number of
				relative guardianship assistance agreements in the State for the fiscal
				year.
										(3)Pro rata
				adjustment if insufficient funds availableFor any fiscal year,
				if the total amount of relative guardianship incentive payments otherwise
				payable under this subsection for a fiscal year exceeds the amount available
				for such payments for the fiscal year, the amount of the relative guardianship
				incentive payment payable to each State under this subsection for the fiscal
				year shall be—
										(A)the amount of the
				relative guardianship incentive payment that would otherwise be payable to the
				State under this subsection for the fiscal year; multiplied by
										(B)the percentage
				represented by the amount so available for the fiscal year, divided by the
				total amount of relative guardianship incentive payments otherwise payable
				under this section for the fiscal
				year.
										.
						(B)Definition of
			 base number of relative guardianship assistance
			 agreementsSubsection (g) of section 473A of such Act (42 U.S.C.
			 673b), as amended by section 101(b)(2), is amended by adding at the end the
			 following:
							
								(9)Base number of
				relative guardianship assistance agreementsThe term base
				number of relative guardianship assistance agreements means, with
				respect to a fiscal year, the number of relative guardianship assistance
				agreements entered into under section 473(d) in the State in the fiscal year
				for which the number is the greatest in the period that begins with the first
				fiscal year in which the State establishes a relative guardianship assistance
				program under section 471(a)(1)(B) and ends with the preceding fiscal
				year.
								.
						(C)Conforming
			 amendmentSubsection (f) of section 473A of such Act (42 U.S.C.
			 673b) is amended by inserting and relative navigator and support
			 services after post-adoption services.
						(d)Maintaining
			 eligibility for adoption assistance programSection 473(a) of the
			 Social Security Act (42 U.S.C. 673(a)), as amended by
			 subsections (b) and (c) of section 102, is amended by adding at the end the
			 following:
					
						(9)A child on whose behalf relative
				guardianship assistance payments have been made under section 473(d) and who
				pursuant to subsection (c) has been determined to be a child with special
				needs, shall be eligible for adoption assistance as if no relative guardianship
				agreement or payments had been made. The State shall make payments of
				nonrecurring adoption expenses under this section to the adoptive parents of
				such a
				child.
						.
				(e)Eligibility for
			 independent living services and education and training vouchers for children
			 who exit foster care for relative guardianship or adoption after age
			 16
					(1)Independent
			 living servicesSection 477(a) of such Act (42 U.S.C. 677(a)) is
			 amended—
						(A)by striking
			 and at the end of paragraph (5);
						(B)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(7)to provide the
				services referred to in this subsection to children who, after attaining 16
				years of age, have left foster care for relative guardianship or
				adoption.
								.
						(2)Education and
			 training vouchersSection 477(i)(2) of such Act (42 U.S.C.
			 677(i)(2)) is amended by striking from foster care after attaining age
			 16 and inserting or entering relative guardianship from foster
			 care after attaining 16 years of age.
					(f)Notice
			 requirements
					(1)IV-E
			 State plan requirements
						(A)Notice to
			 relativesSection 471(a)(19)
			 of such Act (42 U.S.C. 671(a)(19)) is
			 amended—
							(i)by striking “that
			 the State” and inserting “that—
								
									(A)the
				State
									;
				and
							(ii)by adding at the
			 end the following:
								
									(B)within 60 days of
				the removal of the child from the custody of the child’s parent or parents, the
				State shall exercise due diligence to identify and provide notice to all adult
				grandparents and other adult relatives of the child (including any other adult
				relatives suggested by the parents), subject to exceptions due to family or
				domestic violence, that—
										(i)specifies that the
				child has been or is being removed from the custody of the child’s parent or
				parents;
										(ii)explains the
				options the relative has under Federal, State, and local law to participate in
				the child’s care and placement, including any options that may be lost by
				failing to respond to the notice;
										(iii)describes the
				requirements under section 471(a)(10) to become a foster family home and the
				additional services and supports that are available for children placed in such
				a home; and
										(iv)if the State has
				elected the option to make relative guardianship assistance payments under
				paragraph (1)(B), describes how the relative may enter into an agreement with
				the State under section 473(d) to receive such payments; and
										(C)with respect to
				any minor child (excluding minor heads of households and their spouses)
				receiving assistance under the State program funded under part A (or under a
				State program funded with qualified State expenditures (as defined in section
				409(a)(7)(B)(i))) who is in the care of a nonparent caretaker relative as a
				result of interaction with the State agency responsible for administering the
				program authorized under this part, and who does not have a parent in the home,
				the State shall provide the nonparent caretaker relative with notice
				that—
										(i)explains the
				options the relative has under Federal, State, and local law to participate in
				the child’s care and placement, including any options that may be lost by
				failing to respond to the notice;
										(ii)describes the
				requirements under section 471(a)(10) to become a foster family home and the
				additional services and supports that are available for children placed in such
				a home; and
										(iii)if the State has
				elected the option to make relative guardianship assistance payments under
				paragraph (1)(B), describes how the relative may enter into an agreement under
				section 473(d) with the State to receive such
				payments;
										.
							(B)Information on
			 adoption tax creditSection 471(a) of such Act (42 U.S.C. 671(a))
			 is amended—
							(i)by striking
			 and at the end of paragraph (26);
							(ii)by striking the
			 period at the end of paragraph (27) and inserting ; and;
			 and
							(iii)by adding at the
			 end the following:
								
									(28)provides that the State will inform any
				individual who is adopting, or whom the State is made aware is considering
				adopting, a child who is in foster care under the responsibility of the State
				of the potential eligibility of the individual for a Federal tax credit (under
				section 23 of the Internal Revenue Code) without the need to document any
				adoption-related
				expenses.
									.
							(2)TANF penalty for
			 failure to provide noticeSection 409(a) of such Act (42 U.S.C.
			 609(a)) is amended by adding at the end the following:
						
							(16)Penalty for noncompliance with notice
				requirements for relatives under part E
								(A)In
				generalIf the Secretary determines that a State to which a grant
				is made under section 403 in a fiscal year has not exercised the due diligence
				required under section 471(a)(19)(C) during the fiscal year, the Secretary
				shall reduce the grant payable to the State under section 403(a)(1) for the
				immediately succeeding fiscal year by an amount equal to not less than 1
				percent and not more than 5 percent of the State family assistance
				grant.
								(B)Penalty based on
				severity of failureThe Secretary shall impose reductions under
				subparagraph (A) with respect to a fiscal year based on the degree of
				noncompliance.
								.
					(g)Case plan
			 requirementsSection 475(1) of such Act (42 U.S.C. 675(1)) is
			 amended by adding at the end the following:
					
						(F)In the case of a
				child with respect to whom the permanency plan is placement with a relative and
				receipt of relative guardianship assistance payments under section 473(d), a
				description of—
							(i)the steps that the
				agency has taken to determine that it is not appropriate for the child to be
				returned home or adopted;
							(ii)the reasons why a
				permanent placement with a fit and willing relative through a relative
				guardianship assistance arrangement is in the child’s best interests;
							(iii)the ways in
				which the child meets the eligibility requirements for a relative guardianship
				assistance payment;
							(iv)the efforts the
				agency has made to discuss adoption by the child’s relative guardian who is to
				receive such payments as a more permanent alternative to legal guardianship
				and, in the case of such a relative guardian who has chosen not to pursue
				adoption, documentation of the reasons therefor; and
							(v)the efforts made
				by the State agency to secure the consent of the child’s parent or parents to
				the relative guardianship assistance arrangement, or the reasons why the
				efforts were not
				made.
							.
				(h)Requirement To
			 conduct criminal records and child abuse and neglect registry
			 checksSection 471(a)(20) of such Act (42 U.S.C. 671(a)(20)) is
			 amended—
					(1)in subparagraph
			 (A), in the matter preceding clause (i) by striking foster or adoptive
			 parent before the foster or adoptive parent may be finally approved for
			 placement of a child on whose behalf foster care maintenance payments or
			 adoption assistance payments and inserting foster parent,
			 adoptive parent, or relative guardian before the foster parent, adoptive
			 parent, or relative guardian may be finally approved for placement of a child
			 on whose behalf foster care maintenance payments, adoption assistance payments,
			 or relative guardianship assistance payments; and
					(2)in subparagraph
			 (B)(i) (as redesignated by section 152(b)(2) of Public Law 109–248), by
			 striking prospective foster or adoptive parent and on any other adult
			 living in the home and all that follows through adoption
			 assistance payments and inserting prospective foster parent,
			 adoptive parent, or relative guardian and on any other adult living in the home
			 of such a prospective parent or relative guardian, and request any other State
			 in which any such prospective parent, relative guardian, or other adult has
			 resided in the preceding 5 years, to enable the State to check any child abuse
			 and neglect registry maintained by such other State for such information,
			 before the prospective foster parent, adoptive parent, or relative may be
			 finally approved for placement of a child, regardless of whether foster care
			 maintenance payments, adoption assistance payments, or relative guardianship
			 assistance payments.
					(i)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008, and shall apply to relative guardianship agreements executed
			 on or after that date.
				IIIMiscellaneous
			301.Authority for
			 comparisons and disclosures of information in the Federal Parent Locator
			 Service for child welfare, foster care, and adoption assistance program
			 purposesSection 453(j)(3) of
			 such Act (42 U.S.C. 653(j)(3)) is amended, in the matter preceding subparagraph
			 (A), by inserting , part B, part E, after this
			 part.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Improved Adoption Incentives
			 and Relative Guardianship Support Act of 2008.
			(b)Table of
			 contentsTable of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Extension and Improvement
				of Adoption Incentives
					Sec. 101. Extension of adoption incentives
				program.
					Sec. 102. Promotion of adoption of children
				with special needs.
					TITLE II—Support for Relative
				Guardianships
					Sec. 201. Relative guardianship assistance
				payments for children.
					Sec. 202. Demonstration projects regarding
				licensing of immediate relative foster parents.
					Sec. 203. Grants to carry out kinship navigator
				programs.
					Sec. 204. Authority for comparisons and
				disclosures of information in the Federal Parent Locator Service for child
				welfare, foster care, and adoption assistance program purposes.
					TITLE III—Tribal Foster Care and
				Adoption Access
					Sec. 301. Equitable access for foster care and
				adoption services for Indian children in tribal areas.
					Sec. 302. Grants to States that successfully
				collaborate with and support Tribes to improve permanency outcomes for Indian
				children.
					Sec. 303. Establishment of National Child
				Welfare Resource Center for Tribes.
					TITLE IV—Support for Older
				Children in Foster Care and Other Provisions
					Sec. 401. State option for children in foster
				care, and certain children in an adoptive or guardianship placement, after
				attaining age 18.
					Sec. 402. Transition plan for children aging
				out of foster care.
					Sec. 403. Educational stability.
					TITLE V—Revenue Provisions
					Sec. 501. Clarification of uniform definition
				of child.
					Sec. 502. Collection of unemployment
				compensation debts resulting from fraud.
					Sec. 503. Investment of operating
				cash.
				
			IExtension and Improvement
			 of Adoption Incentives
			101.Extension of adoption
			 incentives program
				(a)5-year
			 extensionSection 473A of the
			 Social Security Act (42 U.S.C. 673b) is amended—
					(1)in subsection (b)(4), by
			 striking in the case of fiscal years 2001 through 2007,;
					(2)in subsection (b)(5), by
			 striking 1998 through 2007 and inserting 2008 through
			 2012;
					(3)in subsection (c)(2), by
			 striking each of fiscal years 2002 through 2007 and inserting
			 a fiscal year; and
					(4)in each of subsections
			 (h)(1)(D) and (h)(2), by striking 2008 and inserting
			 2013.
					(b)Additional incentive
			 payment for exceeding the highest ever foster child adoption rate
					(1)In
			 generalSection 473A(d) of
			 such Act (42 U.S.C. 673b(b)(1)) is amended—
						(A)in paragraph (1), in the
			 matter preceding subparagraph (A), by striking paragraph (2) and
			 inserting paragraphs (2) and (3);
						(B)in paragraph (2), by
			 striking this section each place it appears and inserting
			 paragraph (1); and
						(C)by adding at the end the
			 following new paragraph:
							
								(3)Increased incentive
				payment for exceeding the highest ever foster child adoption rate
									(A)In
				generalIf—
										(i)for fiscal year 2009 or
				any fiscal year thereafter the total amount of adoption incentive payments
				payable under paragraph (1) are less than the amount appropriated under
				subsection (h) for the fiscal year; and
										(ii)a State's foster child
				adoption rate for that fiscal year exceeds the highest ever foster child
				adoption rate determined for the State,
										then the adoption incentive payment
				otherwise determined under paragraph (1) for the State shall be increased,
				subject to subparagraph (C), by the amount determined for the State under
				subparagraph (B).(B)Amount of
				increaseFor purposes of subparagraph (A), the amount determined
				under this subparagraph with respect to a State and a fiscal year is the amount
				equal to the product of—
										(i)$1,000; and
										(ii)the excess of—
											(I)the number of foster
				child adoptions in the State in the fiscal year; over
											(II)the product (rounded to
				the nearest whole number) of—
												(aa)the highest ever foster
				child adoption rate determined for the State; and
												(bb)the number of children
				in foster care under the supervision of the State on the last day of the
				preceding fiscal year.
												(C)Pro rata adjustment if
				insufficient funds availableFor any fiscal year, if the total
				amount of increases in adoption incentive payments otherwise payable under this
				paragraph for a fiscal year exceeds the amount available for such increases for
				the fiscal year, the amount of the increase payable to each State under this
				paragraph for the fiscal year shall be—
										(i)the amount of the
				increase that would otherwise be payable to the State under this paragraph for
				the fiscal year; multiplied by
										(ii)the percentage
				represented by the amount so available for the fiscal year, divided by the
				total amount of increases otherwise payable under this paragraph for the fiscal
				year.
										.
						(2)DefinitionsSubsection
			 (g) of section 473A of such Act (42 U.S.C. 673b) is amended by adding at the
			 end the following:
						
							(7)Highest ever foster
				child adoption rateThe term highest ever foster child
				adoption rate means, with respect to any fiscal year, the highest foster
				child adoption rate determined for any fiscal year in the period that begins
				with fiscal year 1998 and ends with the preceding fiscal year.
							(8)Foster child adoption
				rateThe term foster child adoption rate means, with
				respect to a State and a fiscal year, the percentage determined by
				dividing—
								(A)the number of foster
				child adoptions finalized in the State during the fiscal year; by
								(B)the number of children in
				foster care under the supervision of the State on the last day of the preceding
				fiscal
				year.
								.
					(3)Conforming
			 amendments
						(A)State
			 eligibilitySection 473A(b)(2) of such Act (42 U.S.C. 673b(b)(2))
			 is amended—
							(i)in subparagraph (A), by
			 striking or at the end;
							(ii)in subparagraph (B), by
			 striking the period at the end and inserting ; or; and
							(iii)by adding at the end
			 the following:
								
									(C)the State's foster child
				adoption rate for the fiscal year exceeds the highest ever foster child
				adoption rate determined for the
				State;
									.
							(B)DataSection
			 473A(c)(2) of such Act (42 U.S.C. 673b(c)(2)), as amended by subsection (a)(3),
			 is amended by inserting , and the foster child adoption rate for the
			 State for the fiscal year, after during a fiscal
			 year,.
						(c)Increase in incentive
			 payments for special needs adoptions and older child
			 adoptionsSection 473A(d)(1) of such Act (42 U.S.C. 673b(d)(1))
			 is further amended—
					(1)in subparagraph (B), by
			 striking $2,000 and inserting $3,000; and
					(2)in subparagraph (C), by
			 striking $4,000 and inserting $8,000.
					(d)Updating of fiscal year
			 used in determining base numbers of adoptionsSection 473A(g) of such Act (42 U.S.C.
			 673b(g)) is amended—
					(1)in paragraph (3), by
			 striking means and all that follows and inserting means,
			 with respect to any fiscal year, the number of foster child adoptions in the
			 State in fiscal year 2007.;
					(2)in paragraph (4)—
						(A)by inserting that are not older
			 child adoptions before for a State; and
						(B)by striking
			 means and all that follows and inserting means, with
			 respect to any fiscal year, the number of special needs adoptions that are not
			 older child adoptions in the State in fiscal year 2007.; and
						(3)in paragraph (5), by
			 striking means and all that follows and inserting means,
			 with respect to any fiscal year, the number of older child adoptions in the
			 State in fiscal year 2007..
					(e)24-month availability
			 of payments to statesSection 473A(e) of such Act (42 U.S.C.
			 673b(e)) is amended—
					(1)in the subsection
			 heading, by striking 2-year and inserting
			 24-month; and
					(2)by striking
			 through the end of the succeeding fiscal year and inserting
			 for a period of 24 months beginning with the month in which the payments
			 are made.
					102.Promotion of
			 adoption of children with special needs
				(a)Elimination of
			 eligibility based on AFDC and SSI income standardsSection 473(a)(2) of
			 the Social Security Act
			 (42 U.S.C.
			 673(a)(2)) is amended—
					(1)in subparagraph (A), by striking clauses
			 (i) and (ii) and inserting the following:
						
							(i)(I)at the time of termination of parental
				rights was in the care of a public or licensed private child placement agency
				or Indian tribal organization pursuant to a voluntary placement agreement,
				relinquishment, or involuntary removal of the child from the home, and the
				State has determined, pursuant to criterion or criteria established by the
				State (which may, but need not, include a judicial determination), that
				continuation in the home would be contrary to the safety or welfare of such
				child;
								(II)meets all medical or disability
				requirements of title XVI with respect to eligibility for supplemental security
				income benefits; or
								(III)was residing in a foster family home or
				child care institution with the child’s minor parent, provided that the child's
				minor parent was in such foster family home or child care institution pursuant
				to a voluntary placement agreement, relinquishment, or involuntary removal of
				the child from the home, and the State has determined, pursuant to criterion or
				criteria established by the State (which may, but need not, include judicial
				determination), that continuation in the home would be contrary to the safety
				or welfare of such child; and
								(ii)has been determined by the State, pursuant
				to subsection (c), to be a child with special
				needs.
							;
				and
					(2)by striking subparagraph
			 (C) and inserting the following:
						
							(C)A child who meets the requirements of
				subparagraph (A)(ii), who was determined eligible for adoption assistance
				payments under this part with respect to a prior adoption (or who would have
				been determined eligible for such payments had the Adoption and Safe Families
				Act of 1997 been in effect at the time that such determination would have been
				made), and who is available for adoption because the prior adoption has been
				dissolved and the parental rights of the adoptive parents have been terminated
				or because the child’s adoptive parents have died, shall be treated as meeting
				the requirements of this paragraph for purposes of paragraph
				(1)(B)(ii).
							.
					(b)ExceptionSection 473(a) of the
			 Social Security Act (42 U.S.C. 673(a))
			 is amended by adding at the end the following:
					
						(7)(A)Notwithstanding any other provision of this
				subsection, no payment may be made to parents with respect to any child
				that—
								(i)would be considered a child with special
				needs under subsection (c);
								(ii)is not a citizen or resident of the United
				States; and
								(iii)was adopted outside of the United States or
				was brought into the United States for the purpose of being adopted.
								(B)Subparagraph (A) shall not be construed as
				prohibiting payments under this part for a child described in subparagraph (A)
				that is placed in foster care subsequent to the failure, as determined by the
				State, of the initial adoption of such child by the parents described in such
				subparagraph.
							.
				(c)Requirement for use of
			 State savingsSection 473(a) of
			 the Social Security Act
			 (42 U.S.C.
			 673(a)), as amended by subsection (b), is amended by adding at
			 the end the following:
					
						(8)A State shall spend an amount equal to the
				amount of savings (if any) in State expenditures under this part resulting from
				the application of paragraph (2) on and after the effective date of the
				amendments to such paragraph made by section 102(a) of the Improved Adoption
				Incentives and Relative Guardianship Support Act of 2008 to provide to children
				or families any service (including post-adoption services) that may be provided
				under this part or part
				B.
						.
				(d)Determination of a
			 child with special needsSection 473(c) of the
			 Social Security Act (42 U.S.C. 673(c))
			 is amended to read as follows:
					
						(c)For purposes of this section, a child shall
				not be considered a child with special needs unless—
							(1)the State has determined, pursuant to a
				criterion or criteria established by the State (which may, but need not,
				include a judicial determination), that the child cannot or should not be
				returned to the home of his parents; and
							(2)the State has determined—
								(A)that there exists with respect to the child
				a specific factor or condition (such as ethnic background, age, or membership
				in a minority or sibling group, or the presence of factors such as medical
				conditions or physical, mental, or emotional handicaps) because of which it is
				reasonable to conclude that the child cannot be placed with adoptive parents
				without providing adoption assistance under this section and medical assistance
				under title XIX; and
								(B)that except where it would be against the
				best interests of the child because of such factors as the existence of
				significant emotional ties with prospective adoptive parents while in the care
				of such parents as a foster child, a reasonable, but unsuccessful, effort has
				been made to place the child with appropriate adoptive parents without
				providing adoption assistance under this section or medical assistance under
				title XIX.
								A
				child who meets all medical or disability requirements of title XVI with
				respect to eligibility for supplemental security income benefits shall be
				deemed to be a child for whom the determination required by subparagraph (A) of
				paragraph (2) has been
				made..
				(e)Effective date
					(1)In
			 generalSubject to paragraph
			 (2), the amendments made by this section shall apply to adoption assistance
			 agreements entered into on or after October 1, 2012.
					(2)Earlier phased-in
			 application on the basis of ageIn the case of any adoption assistance
			 agreement entered into on or after—
						(A)October 1, 2010, the
			 amendments made by this section shall apply to the agreement if the child on
			 whose behalf the agreement is entered into has attained age 12 on or before the
			 date on which the agreement is executed; and
						(B)October 1, 2011, the
			 amendments made by this section shall apply to the agreement if the child on
			 whose behalf the agreement is entered into has attained age 6 on or before the
			 date on which the agreement is executed.
						IISupport for Relative
			 Guardianships
			201.Relative
			 guardianship assistance payments for children
				(a)Option for states To
			 enhance and subsidize a relative guardianship program
					(1)State plan
			 amendmentSection 471(a)(1) of the Social Security Act (42 U.S.C.
			 671(a)(1)) is amended—
						(A)by inserting
			 (A) after provides;
						(B)by adding
			 and after the semicolon; and
						(C)by adding at the end the
			 following:
							
								(B)at the option of the
				State, provides for relative guardianship assistance payments in accordance
				with subsection (d) of section
				473;
								.
						(b)RequirementsSection
			 473 of such Act (42 U.S.C. 673) is amended by adding at the end the
			 following:
					
						(d)Relative guardianship
				assistance payments for children
							(1)Relative guardianship
				assistance agreement
								(A)In
				generalIn order to receive payments under section 474(a)(5), a
				State shall—
									(i)negotiate and enter into
				a written, binding relative guardianship assistance agreement with the relative
				guardian of a child who meets the requirements of paragraph (3)(B); and
									(ii)provide the relative
				guardian with a copy of the agreement.
									(B)Minimum
				requirementsThe agreement shall specify, at a minimum—
									(i)the amount of, and manner
				in which, each relative guardianship assistance payment will be provided under
				the agreement;
									(ii)the additional services
				and assistance that the child and relative guardian will be eligible for under
				the agreement;
									(iii)the procedure by which
				the relative guardian may apply for additional services as needed, provided the
				agency and relative guardian agree on the additional services as specified in
				the agreement; and
									(iv)that the State will pay
				up to $2,000 of nonrecurring expenses associated with obtaining legal
				guardianship of the child.
									(C)Interstate
				applicationThe agreement shall provide that the agreement shall
				remain in effect without regard to the State residency of the relative
				guardian.
								(D)Federal reimbursement
				of nonrecurring expensesA State’s payment of nonrecurring
				guardianship expenses under a relative guardianship assistance agreement in
				accordance with subparagraph (B)(iv) shall be treated as a direct expenditure
				made for the proper and efficient administration of the State plan for purposes
				of section 474(a)(3)(E).
								(2)Relative guardianship
				assistance payment
								(A)In
				generalSubject to subparagraphs (B) and (C), the relative
				guardianship assistance payment shall be based on consideration of the
				circumstances of the relative guardian and the needs of the child.
								(B)Minimum and maximum
				paymentA relative guardianship assistance payment shall not be
				less than the adoption assistance payment the State would have made on behalf
				of the child under an adoption assistance agreement entered into under
				subsection (a) and shall not exceed the foster care maintenance payment which
				would have been paid if the child had remained in a foster family home.
								(C)Periodic
				adjustmentsA relative guardianship assistance payment may be
				readjusted periodically, with the concurrence of the relative guardian (which
				may be specified in the relative guardianship assistance agreement), depending
				upon changes in the circumstances of the relative guardian and the needs of the
				child.
								(3)Child’s eligibility for
				a relative guardianship assistance payment
								(A)In
				generalA child is eligible for a relative guardianship
				assistance payment under this subsection if the State agency determines the
				following:
									(i)The child—
										(I)has been removed from his
				or her home pursuant to a voluntary placement agreement or as a result of a
				judicial determination to the effect that continuation in the home would be
				contrary to the welfare of the child; and
										(II)in the month prior to
				the establishment of the legal guardianship, is eligible for foster care
				maintenance payments under section 472.
										(ii)(I)Being returned home or
				adopted are not appropriate permanency options for the child.
										(II)In the case of a child
				who has been removed from the home for reasons primarily associated with
				parental substance abuse and addiction, attempts to engage the family in
				residential, comprehensive family treatment programs are inappropriate or have
				been unsuccessful or such programs are unavailable.
										(iii)The child demonstrates
				a strong attachment to the relative guardian and the relative guardian has a
				strong commitment to caring permanently for the child.
									(iv)The relative guardian
				satisfies the requirements of subparagraph (B).
									(v)With respect to a child
				who has attained 14 years of age, the child has been consulted regarding the
				relative guardianship arrangement.
									(B)Requirements for
				relative guardiansA relative guardian satisfies the requirements
				of this subparagraph if the relative—
									(i)is the grandparent or
				other relative of a child on whose behalf relative guardianship assistance
				payments are to be made;
									(ii)has satisfied the
				background checks required under section 471(a)(20);
									(iii)has met the State’s
				requirements established under section 471(a)(10) to be a foster family home;
				and
									(iv)assumes legal
				guardianship of such child and commits to caring for the child on a permanent
				basis.
									(C)Treatment of
				siblingsWith respect to a child described in subparagraph (A)
				whose sibling or siblings are not so described—
									(i)the child and any sibling
				of the child shall be placed in the same relative guardianship arrangement
				unless it can be demonstrated that it is inappropriate to do so; and
									(ii)relative guardianship
				assistance payments may be paid for the child and each sibling so
				placed.
									.
				(c)Payments to
			 states
					(1)In
			 generalSection 474(a) of such Act (42 U.S.C. 674(a)) is
			 amended—
						(A)in paragraph (3)(B), by
			 striking foster or adoptive parents and the members of the staff of
			 State-licensed or State-approved child care institutions providing care to
			 foster and adopted children receiving assistance under this part, in ways that
			 increase the ability of such current or prospective parents, staff members, and
			 institutions to provide support and assistance to foster and adopted
			 children, and inserting foster parents, adoptive parents, or
			 relative guardians and the members of the staff of State-licensed or
			 State-approved child care institutions providing care to foster children,
			 adoptive children, or children living with a relative guardian, who are
			 receiving assistance under this part, in ways that increase the ability of such
			 current or prospective parents, relative guardians, staff members, and
			 institutions to provide support and assistance to foster children, adoptive
			 children, or children living with a relative guardian,;
						(B)in paragraph (4)(B), by
			 striking the period at the end and inserting ; plus; and
						(C)by adding at the end the
			 following:
							
								(5)an amount equal to the
				Federal medical assistance percentage (as defined in section 1905(b)) of the
				total amount expended during such quarter as relative guardianship assistance
				payments under section 473(d) pursuant to relative guardianship assistance
				agreements.
								.
						(2)Incentive payments for
			 relative guardianship placement
						(A)In
			 generalSection 473A of the Social Security Act (42 U.S.C. 673b)
			 is amended by adding at the end the following:
							
								(j)Incentive payments for
				relative guardianship placements
									(1)Use of unawarded
				adoption incentive funds to make relative guardianship incentive
				paymentsIf in any fiscal year the total amount of adoption
				incentive payments payable under subsection (d) are less than the amount
				appropriated under subsection (h) for the fiscal year, States that have
				established a relative guardianship assistance program under section
				471(a)(1)(B) shall be awarded, in addition to any adoption incentive payments
				made to such States under subsection (d), relative guardianship incentive
				payments from the portion of such amount that is in excess of the total amount
				of adoption incentive payments to be made under such subsection for such fiscal
				year.
									(2)Payment
				amountSubject to paragraph (3), the relative guardianship
				incentive payment payable to a State for a fiscal year under this subsection
				shall be equal to—
										(A)in the case of the first
				fiscal year in which the State establishes a relative guardianship assistance
				program under section 471(a)(1)(B), the product of $1,000 and the number of
				relative guardianship assistance agreements entered into under section 473(d)
				in the State during that fiscal year; and
										(B)in the case of any
				succeeding fiscal year, the product of $1,000 and the amount (if any) by which
				the number of relative guardianship assistance agreements entered into under
				section 473(d) in the State for the fiscal year exceed the base number of
				relative guardianship assistance agreements in the State for the fiscal
				year.
										(3)Pro rata adjustment if
				insufficient funds availableFor any fiscal year, if the total
				amount of relative guardianship incentive payments otherwise payable under this
				subsection for a fiscal year exceeds the amount available for such payments for
				the fiscal year, the amount of the relative guardianship incentive payment
				payable to each State under this subsection for the fiscal year shall
				be—
										(A)the amount of the
				relative guardianship incentive payment that would otherwise be payable to the
				State under this subsection for the fiscal year; multiplied by
										(B)the percentage
				represented by the amount so available for the fiscal year, divided by the
				total amount of relative guardianship incentive payments otherwise payable
				under this section for the fiscal
				year.
										.
						(B)Definition of base
			 number of relative guardianship assistance agreementsSubsection
			 (g) of section 473A of such Act (42 U.S.C. 673b), as amended by section
			 101(b)(2), is amended by adding at the end the following:
							
								(9)Base number of relative
				guardianship assistance agreementsThe term base number of
				relative guardianship assistance agreements means, with respect to a
				fiscal year, the number of relative guardianship assistance agreements entered
				into under section 473(d) in the State in the fiscal year for which the number
				is the greatest in the period that begins with the first fiscal year in which
				the State establishes a relative guardianship assistance program under section
				471(a)(1)(B) and ends with the preceding fiscal
				year.
								.
						(C)Conforming
			 amendmentSubsection (f) of section 473A of such Act (42 U.S.C.
			 673b) is amended by inserting and relative navigator and support
			 services after post-adoption services.
						(d)Maintaining eligibility
			 for adoption assistance program and title XIXSection 473 of the
			 Social Security Act (42 U.S.C. 673) is amended—
					(1)in subsection (a), as
			 amended by subsections (b) and (c) of section 102, by adding at the end the
			 following:
						
							(9)A child on whose behalf relative
				guardianship assistance payments have been made under section 473(d) and who
				pursuant to subsection (c) has been determined to be a child with special
				needs, shall be eligible for adoption assistance as if no relative guardianship
				assistance agreement or payments had been made. The State shall make payments
				of nonrecurring adoption expenses under this section to the adoptive parents of
				such a child.
							;
				and
					(2)in subsection
			 (b)(3)—
						(A)in subparagraph (A)(ii),
			 by striking or at the end;
						(B)in subparagraph (B), by
			 striking the period at the end and inserting , or; and
						(C)by adding at the end the
			 following:
							
								(C)with respect to whom
				relative guardianship assistance payments are being made under subsection
				(d).
								.
						(e)Eligibility for
			 independent living services and education and training vouchers for children
			 who exit foster care for relative guardianship or adoption after age
			 16
					(1)Independent living
			 servicesSection 477(a) of such Act (42 U.S.C. 677(a)) is
			 amended—
						(A)by striking
			 and at the end of paragraph (5);
						(B)by striking the period at
			 the end of paragraph (6) and inserting ; and; and
						(C)by adding at the end the
			 following:
							
								(7)to provide the services
				referred to in this subsection to children who, after attaining 16 years of
				age, have left foster care for relative guardianship or
				adoption.
								.
						(2)Education and training
			 vouchersSection 477(i)(2) of such Act (42 U.S.C. 677(i)(2)) is
			 amended by striking from foster care after attaining age 16 and
			 inserting or entering relative guardianship from foster care after
			 attaining 16 years of age.
					(f)Notice
			 requirements
					(1)IV–E
			 State plan requirements
						(A)Notice to
			 relativesSection 471(a)(19)
			 of such Act (42 U.S.C. 671(a)(19)) is
			 amended—
							(i)by striking “that the
			 State” and inserting “that—
								
									(A)the
				State
									;
				and
							(ii)by adding at the end the
			 following:
								
									(B)within 60 days of the
				removal of the child from the custody of the child’s parent or parents, the
				State shall exercise due diligence to identify and provide notice to all adult
				grandparents and other adult relatives of the child (including any other adult
				relatives suggested by the parents), subject to exceptions due to family or
				domestic violence, that—
										(i)specifies that the child
				has been or is being removed from the custody of the child’s parent or
				parents;
										(ii)explains the options the
				relative has under Federal, State, and local law to participate in the child’s
				care and placement, including any options that may be lost by failing to
				respond to the notice;
										(iii)describes the
				requirements under paragraph (10) to become a foster family home and the
				additional services and supports that are available for children placed in such
				a home; and
										(iv)if the State has elected
				the option to make relative guardianship assistance payments under paragraph
				(1)(B), describes how the relative may enter into an agreement with the State
				under section 473(d) to receive such payments; and
										(C)with respect to any minor
				child (excluding minor heads of households and their spouses) receiving
				assistance under the State program funded under part A (or under a State
				program funded with qualified State expenditures (as defined in section
				409(a)(7)(B)(i))) who is in the care of a nonparent caretaker relative as a
				result of interaction with the State agency responsible for administering the
				program authorized under this part, and who does not have a parent in the home,
				the State shall provide the nonparent caretaker relative with notice
				that—
										(i)explains the options the
				relative has under Federal, State, and local law to participate in the child’s
				care and placement, including any options that may be lost by failing to
				respond to the notice;
										(ii)describes the
				requirements under section 471(a)(10) to become a foster family home and the
				additional services and supports that are available for children placed in such
				a home; and
										(iii)if the State has
				elected the option to make relative guardianship assistance payments under
				paragraph (1)(B), describes how the relative may enter into an agreement under
				section 473(d) with the State to receive such
				payments;
										.
							(B)Information on adoption
			 tax creditSection 471(a) of such Act (42 U.S.C. 671(a)) is
			 amended—
							(i)by striking
			 and at the end of paragraph (26);
							(ii)by striking the period
			 at the end of paragraph (27) and inserting ; and; and
							(iii)by adding at the end
			 the following:
								
									(28)provides that the State will inform any
				individual who is adopting, or whom the State is made aware is considering
				adopting, a child who is in foster care under the responsibility of the State
				of the potential eligibility of the individual for a Federal tax credit under
				section 23 of the Internal Revenue Code of 1986 (without the need to document
				any adoption-related expenses, in the case of the adoption of a child with
				special needs (as defined in section 23(d)(3) of such
				Code)).
									.
							(2)TANF penalty for
			 failure to provide noticeSection 409(a) of such Act (42 U.S.C.
			 609(a)) is amended by adding at the end the following:
						
							(16)Penalty for noncompliance with notice
				requirements for relatives under part E
								(A)In
				generalIf the Secretary determines that a State to which a grant
				is made under section 403 in a fiscal year has not exercised the due diligence
				required under section 471(a)(19)(C) during the fiscal year, the Secretary
				shall reduce the grant payable to the State under section 403(a)(1) for the
				immediately succeeding fiscal year by an amount equal to not less than 1
				percent and not more than 3.5 percent of the State family assistance
				grant.
								(B)Penalty based on
				severity of failureThe Secretary shall impose reductions under
				subparagraph (A) with respect to a fiscal year based on the degree of
				noncompliance.
								.
					(g)Case plan
			 requirementsSection 475(1) of such Act (42 U.S.C. 675(1)) is
			 amended by adding at the end the following:
					
						(F)In the case of a child
				with respect to whom the permanency plan is placement with a relative and
				receipt of relative guardianship assistance payments under section 473(d), a
				description of—
							(i)the steps that the agency
				has taken to determine that it is not appropriate for the child to be returned
				home or adopted;
							(ii)the reasons why a
				permanent placement with a fit and willing relative through a relative
				guardianship assistance arrangement is in the child’s best interests;
							(iii)the ways in which the
				child meets the eligibility requirements for a relative guardianship assistance
				payment;
							(iv)the efforts the agency
				has made to discuss adoption by the child’s relative guardian who is to receive
				such payments as a more permanent alternative to legal guardianship and, in the
				case of such a relative guardian who has chosen not to pursue adoption,
				documentation of the reasons therefor; and
							(v)the efforts made by the
				State agency to secure the consent of the child’s parent or parents to the
				relative guardianship assistance arrangement, or the reasons why the efforts
				were not
				made.
							.
				(h)Requirement To conduct
			 criminal records and child abuse and neglect registry
			 checksSection 471(a)(20) of such Act (42 U.S.C. 671(a)(20)) is
			 amended—
					(1)in subparagraph (A), in
			 the matter preceding clause (i) by striking foster or adoptive parent
			 before the foster or adoptive parent may be finally approved for placement of a
			 child regardless of whether foster care maintenance payments or adoption
			 assistance payments and inserting foster parent, adoptive
			 parent, or relative guardian before the foster parent, adoptive parent, or
			 relative guardian may be finally approved for placement of a child regardless
			 of whether foster care maintenance payments, adoption assistance payments, or
			 relative guardianship assistance payments; and
					(2)in subparagraph (B)(i)
			 (as redesignated by section 152(b)(2) of Public Law 109–248), by striking
			 prospective foster or adoptive parent and on any other adult living in
			 the home and all that follows through adoption assistance
			 payments and inserting prospective foster parent, adoptive
			 parent, or relative guardian and on any other adult living in the home of such
			 a prospective parent or relative guardian, and request any other State in which
			 any such prospective parent, relative guardian, or other adult has resided in
			 the preceding 5 years, to enable the State to check any child abuse and neglect
			 registry maintained by such other State for such information, before the
			 prospective foster parent, adoptive parent, or relative may be finally approved
			 for placement of a child, regardless of whether foster care maintenance
			 payments, adoption assistance payments, or relative guardianship assistance
			 payments.
					(i)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008, and shall apply to relative guardianship assistance agreements
			 executed on or after that date.
				202.Demonstration projects
			 regarding licensing of immediate relative foster parentsTitle XI of the Social Security Act (42
			 U.S.C. 1301 et seq.) is amended by inserting after section 1130A the
			 following:
				
					1130B.Demonstration
				projects regarding licensing of immediate relative foster parents
						(a)DefinitionsIn
				this section:
							(1)Children in foster
				careThe term children in foster care means children
				who are placed in foster family homes receiving funds under part B or E of
				title IV.
							(2)Demonstration
				projectsThe term demonstration projects means the
				projects conducted under this section.
							(3)Directly funded tribal
				iv–e programThe term directly funded tribal IV–E
				program means a program established under section 479B by an Indian
				tribe, tribal organization, or tribal consortium (as defined in subsection (a)
				of such section).
							(4)Immediate relative
				foster parentThe term immediate relative foster
				parent means, with respect to a child in foster care, a foster parent of
				the child who is an adult sibling, grandparent, aunt, or uncle of the
				child.
							(5)StateThe
				term State means any of the 50 States or the District of Columbia
				with a State plan approved under section 471(a).
							(b)EstablishmentThe
				Secretary shall establish not more than 10 demonstration projects to determine
				the extent to which flexibility in the application of certain licensing
				standards to foster family homes of immediate relative foster parents results
				in improved well-being and permanency outcomes for children in foster
				care.
						(c)Requirements
							(1)Number of
				projectsOf the demonstration projects conducted under this
				section, at least—
								(A)2 projects shall be
				conducted in States with a large number of rural areas, as determined by the
				Secretary;
								(B)1 project shall be
				conducted in a State in which the State plan under this part is administered by
				a political subdivision of the State; and
								(C)1 project shall be
				conducted by a directly funded tribal IV–E program.
								(2)Application to certain
				licensing standardsFor purposes of placing a child in foster
				care in the home of an immediate relative foster parent of the child, and
				determining whether the home satisfies standards established by a State or
				directly funded tribal IV–E program for purposes of complying with section
				471(a)(10), a State or directly funded tribal IV–E program selected to conduct
				a demonstration project under this section may modify the extent to which the
				home is required to comply with any or all of the following standards in order
				to be a licensed foster family home for the child:
								(A)Standards relating to the
				number or size of bedrooms in the home, but only if the State or tribal program
				applies appropriate safeguards for age and gender.
								(B)Standards relating to the
				number of bathrooms in the home, but only if the State or tribal program
				applies appropriate safeguards for age and gender.
								(C)Standards relating to
				overall square footage of the home.
								(3)Implementation;
				durationThe demonstration projects shall—
								(A)begin not later than 1
				year after the date of enactment of this section; and
								(B)be conducted for a 2-year
				period.
								(d)ReportNot
				later than 1 year after the date on which the projects are completed, the
				Secretary shall submit to the Committee on Ways and Means of the House of
				Representatives and the Committee on Finance of the Senate a report
				that—
							(1)evaluates, with respect
				to each State or directly funded tribal IV–E program conducting a project, the
				impact of the projects on the well-being of children in foster care and the
				extent to which the projects result in improved permanency outcomes for
				children in foster care, based on the past performance of the State (or, in the
				case of a directly funded tribal IV–E program, based on the past performance of
				each State in which the program is conducted); and
							(2)includes such
				recommendations for administrative or legislative action as the Secretary
				determines
				appropriate.
							.
			203.Grants to carry out
			 kinship navigator programs
				(a)In
			 generalPart B of title IV of
			 the Social Security Act (42 U.S.C. 620–629i) is amended by inserting after
			 section 426 the following:
					
						427.Grants to carry out
				kinship navigator programs
							(a)PurposeThe purposes of this section are—
								(1)to establish kinship
				navigator programs in States, large metropolitan areas, and tribal areas to
				assist kinship caregivers in navigating their way through programs and
				services, to help the caregivers learn about and obtain assistance to meet the
				needs of the children they are raising and their own needs; and
								(2)to promote effective
				partnerships among public and private agencies, including community-based and
				faith-based agencies, to help the agencies described in this paragraph more
				effectively and efficiently serve kinship care families and address the
				fragmentation that creates barriers to meeting the needs of those
				families.
								(b)DefinitionsIn this section:
								(1)Assistant
				secretaryThe term Assistant Secretary means the
				Assistant Secretary for Children and Families of the Department of Health and
				Human Services.
								(2)Large metropolitan
				areaThe term large metropolitan area means a
				metropolitan statistical area, as defined by the Bureau of the Census, with a
				population of not less than 1,000,000.
								(3)Metropolitan
				agencyThe term metropolitan agency means an agency
				serving a large metropolitan area, or a county or political subdivision of a
				large metropolitan area.
								(4)Tribal
				areaThe term tribal area means the area served by a
				tribal organization.
								(5)Tribal
				organizationThe term tribal organization—
									(A)has the meaning given
				that term in section 479B(a); and
									(B)includes a consortium of
				tribal organizations described in subparagraph (A).
									(c)Grants
								(1)In
				GeneralThe Assistant Secretary may make grants to eligible
				entities to pay for the Federal share (as determined by the Assistant
				Secretary) of the cost of carrying out kinship navigator programs.
								(2)Eligible
				EntitiesTo be eligible to receive a grant under this section, an
				entity shall be a State agency, metropolitan agency, or tribal organization,
				with experience in—
									(A)addressing the needs of
				kinship caregivers or children; and
									(B)connecting the children
				or caregivers with appropriate services and assistance, such as services and
				assistance provided by—
										(i)an area agency on aging
				under the Older Americans Act of
				1965 (42 U.S.C. 3001 et seq.); or
										(ii)an agency with
				jurisdiction over child welfare, income-based financial assistance, human
				services, or health matters, or a public entity that links family resource and
				support programs, for the State, large metropolitan area, or Indian tribe
				involved.
										(3)Allocation of
				GrantsOf the funds made available for grants under this section
				for each fiscal year, the Assistant Secretary shall use not less than 50
				percent to make grants to State agencies.
								(d)Non-Federal
				shareThe non-Federal share of the cost may be provided in cash.
				Not more than 50 percent of the non-Federal share of the cost may be provided
				in kind, fairly evaluated, including plant, equipment, or services.
							(e)Applications
								(1)In
				GeneralTo be eligible to receive a grant under this section, an
				entity shall submit an application to the Assistant Secretary at such time, in
				such manner, and containing such information as the Assistant Secretary may
				require, including, at a minimum, the information described in paragraph
				(2).
								(2)ContentsThe
				application shall include the following:
									(A)A description of the
				steps the entity will take during the first 6 months of the grant period
				to—
										(i)identify gaps in services
				for kinship care families in the State, large metropolitan area, or tribal area
				to be served and the specific activities that are needed to bridge the
				gaps;
										(ii)convene a group of
				partners to assist in the operation of the kinship navigator program funded
				through the grant;
										(iii)utilize or develop
				relevant technology;
										(iv)conduct outreach to
				kinship caregivers about the kinship navigator program; and
										(v)develop a plan for
				reaching kinship caregivers, ensuring that the caregivers can access the
				kinship navigator program, and following up to ensure that the caregivers
				actually receive necessary services and supports.
										(B)An assurance that the
				entity will provide at least the core activities specified in subparagraphs (A)
				and (B) of subsection (f)(2) for kinship care families through the kinship
				navigator program.
									(C)A description of the
				activities the entity expects to offer over the grant period and the entity’s
				initial projection of the number of children and kinship caregivers likely to
				be served.
									(D)A description of how the
				entity will involve in the planning and operation of the kinship navigator
				program, on an ongoing basis—
										(i)kinship
				caregivers;
										(ii)youth raised or being
				raised by kinship caregivers;
										(iii)representatives of
				kinship care support organizations;
										(iv)relevant government
				agencies (including agencies with jurisdiction over matters relating to aging,
				mental health, mental retardation or developmental disabilities, substance
				abuse treatment, criminal justice, health, youth services, human services,
				education, income-based financial assistance, child welfare, child custody,
				guardianship, adoption, or child support enforcement);
										(v)(I)not-for-profit service
				providers, including community-based and faith-based agencies; and
											(II)educational
				institutions; and
											(vi)other State or local
				agencies or systems that promote service coordination or provide information
				and referral services, including the entities that provide the 2–1–1 or 3–1–1
				information systems where applicable.
										(E)A description of—
										(i)how the entity will
				coordinate its activities with other State or local agencies or systems that
				promote service coordination or provide information and referral services for
				children, families, or older individuals, including the entities that provide
				the 2–1–1 or 3–1–1 information systems where applicable, so as to avoid
				duplication of services and the fragmentation of services that prevents kinship
				care families from getting the help the families need; and
										(ii)how the entity will
				encourage regional cooperation among agencies, particularly agencies serving
				border communities that may cross jurisdictional lines, to ensure that kinship
				care families will get help.
										(F)An assurance that the
				entity will report at least annually to the Assistant Secretary, in a manner
				prescribed by the Assistant Secretary, to ensure comparability of data across
				States, on—
										(i)activities established
				with the funds made available through grants made under this section;
										(ii)the numbers and ages of
				the children and caregivers assisted through the grants;
										(iii)the types of the
				assistance provided;
										(iv)the outcomes achieved
				with the assistance; and
										(v)the barriers identified
				to meeting the needs of kinship care families and plans for addressing the
				barriers.
										(G)An assurance that the
				entity, not later than 3 months after the end of the final year of the grant
				period, will submit a final report to the Administration for Children and
				Families that describes—
										(i)the numbers and ages of
				the children and caregivers assisted through the grants;
										(ii)the types of assistance
				provided;
										(iii)the outcomes achieved
				with the assistance;
										(iv)the barriers to meeting
				the needs of kinship care families that were addressed through the
				grants;
										(v)the plans of the entity
				to continue the kinship navigator program after the grant period has
				ended;
										(vi)lessons learned during
				the grant period; and
										(vii)recommendations about
				the considerations that should be taken into account as the program carried out
				under this section is expanded throughout the United States.
										(3)PreferenceIn
				awarding grants under this section, the Assistant Secretary shall give
				preference to agencies or organizations that can demonstrate that the agencies
				and organizations will offer the full array of activities described in
				subsection (f)(2).
								(f)Use of grant
				funds
								(1)In
				GeneralAn entity that receives a grant under this title may use
				the funds made available through the grant directly, or through grants or
				contracts with other public or private agencies, including community-based or
				faith-based agencies, that have experience in connecting kinship caregivers
				with appropriate services and assistance.
								(2)Use of
				FundsAn entity that receives a grant under this title may use
				the funds made available through the grant for activities that help to connect
				kinship caregivers with the services and assistance required to meet the needs
				of the children the caregivers are raising and their own needs, such as—
									(A)establishing and
				maintaining information and referral systems that—
										(i)assist, through toll free
				access that includes access to a live operator, kinship caregivers, kinship
				care service providers, kinship care support group facilitators, and others to
				learn about and link to—
											(I)local kinship care
				service providers, support groups, respite care programs, and special services
				for incarcerated parents;
											(II)eligibility and
				enrollment information for Federal, State, and local benefits, such as—
												(aa)education (including
				preschool, elementary, secondary, postsecondary, and special education);
												(bb)family support services,
				early intervention services, mental health services, substance abuse prevention
				and treatment services, services to address domestic violence problems,
				services to address HIV or AIDS, legal services, child support, housing
				assistance, and child care;
												(cc)the disability insurance
				benefits program established under title II;
												(dd)the program of block
				grants to States for temporary assistance for needy families established under
				part A;
												(ee)the supplemental
				security income program established under title XVI;
												(ff)the medicaid program
				established under title XIX;
												(gg)the State children’s
				health insurance program established under title XXI;
												(hh)the program of Federal
				payments for foster care and adoption assistance established under part E,
				including the program of relative guardianship assistance payments for children
				established under section 473(d); and
												(ii)the supplemental
				nutrition assistance program established under the
				Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.);
												(III)relevant training to
				assist kinship caregivers in obtaining benefits and services and performing
				their caregiving activities; and
											(IV)relevant legal
				assistance and help in obtaining access to legal services, including access to
				legal aid service providers and statewide elder law hotlines;
											(ii)provide outreach to
				kinship care families, in collaboration with schools, pediatric care clinics,
				kinship care organizations, senior citizen centers, agencies with jurisdiction
				over child welfare or human services, and others to link the families to the
				kinship navigator program and to services and assistance; and
										(iii)establish, distribute,
				and regularly update kinship care resource guides, websites, or other relevant
				outreach materials;
										(B)promoting partnerships
				between public and private agencies, including community-based and faith-based
				agencies—
										(i)to help the agencies
				described in this paragraph more effectively and efficiently meet the needs of
				kinship care families; and
										(ii)to familiarize the
				agencies about the special needs of kinship care families, policies that affect
				their eligibility for a range of education, health, mental health, social,
				child care, and child welfare services, income-based financial assistance,
				legal assistance, and other services and benefits, and the means for making
				policies more supportive of kinship care families;
										(C)establishing and
				supporting a kinship care ombudsman who has the authority to actively intervene
				with State agency staff or service providers with which the State agency
				contracts to help ensure, through various appropriate means including working
				with individual families in an ongoing manner, that kinship caregivers get the
				services they need and for which they are eligible; and
									(D)supporting other
				activities that are designed to assist kinship caregivers in obtaining
				benefits, services, and activities designed to improve their caregiving.
									(3)LimitationExcept
				as provided in paragraph (2)(D), the entity may not use any of the funds made
				available through the grant for direct services to children in kinship care
				families or to kinship caregivers.
								(g)Administration of the
				programIn administering the
				program carried out under this section, the Assistant Secretary for Children
				and Families shall periodically consult with the Assistant Secretary for Aging
				of the Department of Health and Human Services.
							(h)ReservationThe Assistant Secretary may reserve not
				more than 1 percent of the funds made available under this section for a fiscal
				year to provide technical assistance to the recipients of grants under this
				section related to the purposes of the grants.
							(i)AppropriationOut of any money in the Treasury of the
				United States not otherwise appropriated, there are appropriated to the
				Secretary for purposes of making grants under this section, $5,000,000 for each
				of fiscal years 2009 through
				2013.
							.
				(b)Conforming
			 amendmentSection 425 of such Act (42 U.S.C. 625) is amended by
			 inserting (other than sections 426, 427, and 429) after
			 this subpart.
				204.Authority for
			 comparisons and disclosures of information in the Federal Parent Locator
			 Service for child welfare, foster care, and adoption assistance program
			 purposesSection 453(j)(3) of
			 such Act (42 U.S.C. 653(j)(3)) is amended, in the matter preceding subparagraph
			 (A), by inserting , part B, part E, after this
			 part.
			IIITribal Foster Care and
			 Adoption Access
			301.Equitable access for foster care and
			 adoption services for Indian children in tribal areas
				(a)Authority for direct payment of Federal
			 Title IV–E funds for programs operated by Indian Tribal organizations
					(1)In
			 generalPart E of title IV of
			 the Social Security Act (42 U.S.C. 670 et seq.) is amended by adding at the end
			 the following:
						
							479B.Programs operated by Indian tribal
				organizations
								(a)Definitions of indian
				tribe; tribal organizationsIn this section, the terms
				Indian tribe and tribal organization have the
				meanings given those terms in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
								(b)AuthorityExcept as otherwise
				provided in this section, this part shall apply in the same manner as this part
				applies to a State to an Indian tribe, tribal organization, or tribal
				consortium that elects to operate a program under this part and has a plan
				approved by the Secretary under section 471 in accordance with this
				section.
								(c)Plan
				requirements
									(1)In
				generalAn Indian tribe, tribal organization, or tribal
				consortium that elects to operate a program under this part shall include with
				its plan submitted under section 471 the following:
										(A)Financial
				managementEvidence demonstrating that the tribe, organization,
				or consortium has not had any uncorrected significant or material audit
				exceptions under Federal grants or contracts that directly relate to the
				administration of social services for the 3-year period prior to the date on
				which the plan is submitted.
										(B)Service areas and
				populationsFor purposes of
				complying with section 471(a)(3), a description of the service area or areas
				and populations to be served under the plan and an assurance that the plan
				shall be in effect in all service area or areas and for all populations served
				by the tribe, organization, or consortium.
										(C)Eligibility
											(i)In
				generalSubject to clause (ii), an assurance that the plan will
				provide—
												(I)foster care maintenance
				payments under section 472 only on behalf of children who satisfy the
				eligibility requirements of subsection (a) of that section;
												(II)adoption assistance
				payments under section 473 pursuant to adoption assistance agreements only on
				behalf of children who satisfy the eligibility requirements for such payments
				under that section; and
												(III)at the option of the
				tribe, organization, or consortium, relative guardianship assistance payments
				in accordance with section 473(d) only on behalf of children who meet the
				requirements of paragraph (3)(B) of that section.
												(ii)Satisfaction of foster
				care eligibility requirementsFor purposes of determining whether
				a child whose placement and care are the responsibility of an Indian tribe,
				tribal organization, or tribal consortium with a plan approved under section
				471 in accordance with this section satisfies the requirements of section
				472(a), the following shall apply:
												(I)Use of affidavits, etcOnly with respect to the first 12 months
				for which such plan is in effect, the requirement in paragraph (1) of section
				472(a) shall not be interpreted so as to prohibit the use of affidavits or nunc
				pro tunc orders as verification documents in support of the reasonable efforts
				and contrary to the welfare of the child judicial determinations required under
				that paragraph.
												(II)AFDC eligibility
				requirementThe State plan approved under section 402 (as in
				effect on July 16, 1996) of the State in which the child resides at the time of
				removal from the home shall apply to the determination of whether the child
				satisfies paragraph (3) of section 472(a).
												(D)Option to claim in-kind
				expenditures from third-party sources for non-federal share of administrative
				and training costs during initial implementation periodOnly for
				fiscal year quarters beginning after September 30, 2009, and before October 1,
				2014, a list of the in-kind expenditures (which shall be fairly evaluated, and
				may include plants, equipment, administration, or services) and the third-party
				sources of such expenditures that the tribe, organization, or consortium may
				claim as part of the non-Federal share of administrative or training
				expenditures attributable to such quarters for purposes of receiving payments
				under section 474(a)(3). The Secretary shall permit a tribe, organization, or
				consortium to claim in-kind expenditures from third party sources for such
				purposes during such quarters subject to the following:
											(i)No effect on authority
				for tribes, organizations, or consortia to claim in-kind expenditures to the
				same extent States may claim in-kind expendituresNothing in this
				subparagraph shall be construed as preventing a tribe, organization, or
				consortium from claiming any in-kind expenditures for purposes of receiving
				payments under section 474(a) that a State with a plan approved under section
				471(a) could claim for such purposes.
											(ii)Fiscal year 2010 or
				2011
												(I)Expenditures other than
				for trainingWith respect to amounts expended during a fiscal
				year quarter beginning after September 30, 2009, and before October 1, 2011,
				for which the tribe, organization, or consortium is eligible for payments under
				subparagraph (C), (D), or (E) of section 474(a)(3), not more than 25 percent of
				such amounts may consist of in-kind expenditures from third-party sources
				specified in the list required under this subparagraph to be submitted with the
				plan.
												(II)Training
				expendituresWith respect to amounts expended during a fiscal
				year quarter beginning after September 30, 2009, and before October 1, 2011,
				for which the tribe, organization, or consortium is eligible for payments under
				subparagraph (A) or (B) of section 474(a)(3), not more than 12 percent of such
				amounts may consist of in-kind expenditures from third-party sources that are
				specified in such list and described in subclause (III).
												(III)Sources
				describedFor purposes of subclause (II), the sources described
				in this subclause are the following:
													(aa)A State or local
				government.
													(bb)An Indian tribe, tribal
				organization, or tribal consortium other than the tribe, organization, or
				consortium submitting the plan.
													(cc)A public institution of
				higher education.
													(dd)A Tribal College or
				University (as defined in section 316 of the Higher Education Act of 1965 (20
				U.S.C. 1059c)).
													(ee)A private charitable
				organization.
													(iii)Fiscal year 2012,
				2013, or 2014
												(I)In
				generalExcept as provided in subclause (II) and clause (v), with
				respect to amounts expended during any fiscal year quarter beginning after
				September 30, 2011, and before October 1, 2014, for which the tribe,
				organization, or consortium is eligible for payments under any subparagraph of
				section 474(a)(3), the only in-kind expenditures from third-party sources that
				may be claimed by the tribe, organization, or consortium for purposes of
				determining the non-Federal share of such expenditures (without regard to
				whether the expenditures are specified on the list required under this
				subparagraph to be submitted with the plan) are in-kind expenditures that are
				specified in regulations promulgated by the Secretary under section 301(e)(2)
				of the Improved Adoption Incentives and Relative Guardianship Support Act of
				2008 and are from an applicable third-party source specified in such
				regulations, and do not exceed the applicable percentage for claiming such
				in-kind expenditures specified in the regulations.
												(II)Transition period for
				early approved tribes, organizations, or consortiaSubject to
				clause (v), if the tribe, organization, or consortium is an early approved
				tribe, organization, or consortium (as defined in subclause (III)), the
				Secretary shall not require the tribe, organization, or consortium to comply
				with such regulations before October 1, 2013. Until the earlier of the date
				such tribe, organization, or consortium comes into compliance with such
				regulations or October 1, 2013, the limitations on the claiming of in-kind
				expenditures from third-party sources under clause (ii) shall continue to apply
				to such tribe, organization, or consortium (without regard to fiscal
				limitation) for purposes of determining the non-Federal share of amounts
				expended by the tribe, organization, or consortium during any fiscal year
				quarter that begins after September 30, 2011, and before such date of
				compliance or October 1, 2013, whichever is earlier.
												(III)Definition of early
				approved tribe, organization, or consortiumFor purposes of
				subclause (II), the term early approved tribe, organization, or
				consortium means an Indian tribe, tribal organization, or tribal
				consortium that had a plan approved under section 471 in accordance with this
				section for any quarter of fiscal year 2010 or 2011.
												(iv)Fiscal year 2015 and
				thereafterSubject to clause (v), with respect to amounts
				expended during any fiscal year quarter beginning after September 30, 2014, for
				which the tribe, organization, or consortium is eligible for payments under any
				subparagraph of section 474(a)(3), in-kind expenditures from third-party
				sources may be claimed for purposes of determining the non-Federal share of
				expenditures under any subparagraph of section 474(a)(3) only in accordance
				with the regulations promulgated by the Secretary under section 301(e)(2) of
				the Improved Adoption Incentives and Relative Guardianship Support Act of
				2008.
											(v)Contingency
				ruleIf, at the time expenditures are made for a fiscal year
				quarter beginning after September 30, 2011, and before October 1, 2014, for
				which a tribe, organization, or consortium may receive payments for under
				section 474(a)(3), no regulations required to be promulgated under section
				301(e)(2) of the Improved Adoption Incentives and Relative Guardianship Support
				Act of 2008 are in effect, and no legislation has been enacted specifying
				otherwise—
												(I)in the case of any
				quarter of fiscal year 2012, 2013, or 2014, the limitations on claiming in-kind
				expenditures from third-party sources under clause (ii) shall apply (without
				regard to fiscal limitation) for purposes of determining the non-Federal share
				of such expenditures; and
												(II)in the case of any
				quarter of fiscal year 2015 or any fiscal year thereafter, no tribe,
				organization, or consortium may claim in-kind expenditures from third-party
				sources for purposes of determining the non-Federal share of such expenditures
				if a State with a plan approved under section 471(a) could not claim in-kind
				expenditures from third-party sources for such purposes.
												(2)Clarification of tribal
				authority to establish standards for tribal foster family homes and tribal
				child care institutionsFor purposes of complying with section
				471(a)(10), an Indian tribe, tribal organization, or tribal consortium shall
				establish and maintain a tribal authority or authorities which shall be
				responsible for establishing and maintaining tribal standards for tribal foster
				family homes and tribal child care institutions.
									(3)ConsortiumThe participating Indian tribes or tribal
				organizations of a tribal consortium may develop and submit a single plan under
				section 471 that meets the requirements of this section.
									(d)Determination of Federal medical assistance
				percentage for foster care maintenance and adoption assistance
				payments
									(1)Per capita incomeFor purposes of determining the Federal
				medical assistance percentage applicable to an Indian tribe, a tribal
				organization, or a tribal consortium under paragraphs (1), (2), and (5) of
				section 474(a), the calculation of the per capita income of the Indian tribe,
				tribal organization, or tribal consortium shall be based upon the service
				population of the Indian tribe, tribal organization, or tribal consortium,
				except that in no case shall an Indian tribe, a tribal organization, or a
				tribal consortium receive less than the Federal medical assistance percentage
				for any State in which the tribe, organization, or consortium is
				located.
									(2)Consideration of other
				informationBefore making a
				calculation under paragraph (1), the Secretary shall consider any information
				submitted by an Indian tribe, a tribal organization, or a tribal consortium
				that the Indian tribe, tribal organization, or tribal consortium considers
				relevant to making the calculation of the per capita income of the Indian
				tribe, tribal organization, or tribal consortium.
									(e)Nonapplication to Cooperative Agreements
				and ContractsAny cooperative agreement or contract entered into
				between an Indian tribe, a tribal organization, or a tribal consortium and a
				State for the administration or payment of funds under this part that is in
				effect as of the date of enactment of this section shall remain in full force
				and effect, subject to the right of either party to the agreement or contract
				to revoke or modify the agreement or contract pursuant to the terms of the
				agreement or contract. Nothing in this section shall be construed as affecting
				the authority for an Indian tribe, a tribal organization, or a tribal
				consortium and a State to enter into a cooperative agreement or contract for
				the administration or payment of funds under this part.
								(f)John H. Chafee Foster Care Independence
				ProgramExcept as provided in
				section 477(j), subsection (b) of this section shall not apply with respect to
				the John H. Chafee Foster Care Independence Program established under section
				477 (or with respect to payments made under section 474(a)(4) or grants made
				under section 474(e)).
								(g)Rule of
				constructionNothing in this
				section shall be construed as affecting the application of subsection (h) of
				section 472 to a child on whose behalf payments are paid under such section, or
				the application of subsection (b) of section 473 to a child on whose behalf
				payments are made under that section pursuant to an adoption assistance
				agreement or a relative guardianship assistance agreement, by an Indian tribe,
				tribal organization, or tribal consortium that elects to operate a foster care
				and adoption assistance program in accordance with this
				section.
								.
					(2)Conforming amendmentsSection 472(a)(2)(B) of such Act (42 U.S.C.
			 672(a)(2)(B)) is amended—
						(A)in clause (i), by striking
			 or at the end;
						(B)in clause (ii), by striking
			 and at the end and inserting or; and
						(C)by adding at the end the following:
							
								(iii)an Indian tribe or a tribal organization
				(as defined in section 479B(a)) or a tribal consortium that has a plan approved
				under section 471 in accordance with section 479B;
				and
								.
						(b)Authority To receive portion of State
			 allotment as part of an agreement To operate the John H. Chafee Foster Care
			 Independence ProgramSection
			 477 of such Act (42 U.S.C. 677) is amended by adding at the end the following
			 new subsection:
					
						(j)Authority for an Indian tribe, tribal
				organization, or tribal consortium To receive an allotment
							(1)In generalAn Indian tribe, tribal organization, or
				tribal consortium with a plan approved under section 479B, or which is
				receiving funding to provide foster care under this part pursuant to a
				cooperative agreement or contract with a State, may apply for an allotment out
				of any funds authorized by paragraph (1) or (2) (or both) of subsection
				(h).
							(2)ApplicationA tribe, organization, or consortium
				desiring an allotment under paragraph (1) shall submit an application to the
				Secretary to directly receive such allotment that includes a plan which—
								(A)satisfies such requirements of paragraphs
				(2) and (3) of subsection (b) as the Secretary determines are
				appropriate;
								(B)contains a description of the tribe's,
				organization's, or consortium's consultation process regarding the programs to
				be carried out under the plan with each State for which a portion of an
				allotment under subsection (c) would be redirected to the tribe, organization,
				or consortium; and
								(C)contains an explanation
				of the results of such consultation, particularly with respect to—
									(i)determining the
				eligibility for benefits and services of Indian children to be served under the
				programs to be carried out under the plan; and
									(ii)the process for
				consulting with the State in order to ensure the continuity of benefits and
				services for such children who will transition from receiving benefits and
				services under programs carried out under a State plan under subsection (b)(2)
				to receiving benefits and services under programs carried out under a plan
				under this subsection.
									(3)PaymentsThe Secretary shall pay an Indian tribe,
				tribal organization, or tribal consortium with an application and plan approved
				under this subsection from the allotment determined for the tribe,
				organization, or consortium under paragraph (4) in the same manner as is
				provided in section 474(a)(4) (and, where requested, and if funds are
				appropriated, section 474(e)) with respect to a State, or in such other manner
				as is determined appropriate by the Secretary, except that in no case shall an
				Indian tribe, a tribal organization, or a tribal consortium receive a lesser
				proportion of such funds than a State is authorized to receive under those
				sections.
							(4)AllotmentFrom the amounts allotted to a State under
				subsection (c) for a fiscal year, the Secretary shall allot to each Indian
				tribe, tribal organization, or tribal consortium with an application and plan
				approved under this subsection for that fiscal year an amount equal to the
				tribal foster care ratio determined under paragraph (5) for the tribe,
				organization, or consortium multiplied by the allotment amount of the State
				within which the tribe, organization, or consortium is located. The allotment
				determined under this paragraph is deemed to be a part of the allotment
				determined under section 477(c) for the State in which the Indian tribal
				organization, or tribal consortium is located.
							(5)Tribal foster care ratioFor purposes of paragraph (4), the tribal
				foster care ratio means, with respect to an Indian tribe, tribal organization,
				or tribal consortium, the ratio of—
								(A)the number of children in foster care under
				the responsibility of the Indian tribe, tribal organization, or tribal
				consortium (either directly or under supervision of the State), in the most
				recent fiscal year for which the information is available; to
								(B)the sum of—
									(i)the total number of children in foster care
				under the responsibility of the State within which the Indian tribe, tribal
				organization, or tribal consortium is located; and
									(ii)the total number of
				children in foster care under the responsibility of all Indian tribes, tribal
				organizations, or tribal consortia in the State (either directly or under
				supervision of the State) that have a plan approved under this
				subsection.
									.
				(c)State and Tribal
			 cooperation
					(1)In
			 generalSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)), as amended by section 201(f)(1)(B), is amended—
						(A)by striking
			 and at the end of paragraph (27);
						(B)by striking the period at
			 the end of paragraph (28) and inserting ; and; and
						(C)by adding at the end the
			 following:
							
								(29)provides that the State
				will negotiate in good faith with any Indian tribe, tribal organization or
				tribal consortium in the State that requests to develop an agreement with the
				State to provide for payments under this part on behalf of Indian children who
				are under the authority of the tribe, organization, or consortium, including
				foster care maintenance payments on behalf of children who are place in
				tribally licensed foster family homes, adoption assistance payments, and, if
				the State has elected to provide such payments, relative guardianship
				assistance payments, and tribal access to resources for administration,
				training, and data collection under this
				part.
								.
						(2)Chafee program conforming
			 amendmentSection
			 477(b)(3)(G) of such Act (42 U.S.C. 677(b)(3)(G)) is amended—
						(A)by striking and that and
			 inserting that; and
						(B)by striking the period at the end and
			 inserting ; and that the State will negotiate in good faith with any
			 Indian tribe, tribal organization, or tribal consortium in the State that does
			 not receive an allotment under subsection (j)(4) for a fiscal year and that
			 requests to develop an agreement with the State to administer, supervise, or
			 oversee the programs to be carried out under the plan with respect to the
			 Indian children who are eligible for such programs and who are under the
			 authority of the tribe, organization, or consortium and to receive from the
			 State an appropriate portion of the State allotment under subsection (c) for
			 the cost of such administration, supervision, or oversight..
						(d)Rules of
			 constructionNothing in the amendments made by this section shall
			 be construed as—
					(1)authorization to terminate funding to any
			 Indian or Indian family receiving foster care maintenance payments or adoption
			 assistance payments on the date of enactment of this Act on behalf of a child
			 and for which the State receives Federal matching payments under paragraph (1)
			 or (2) of section 474(a) of the Social Security Act (42 U.S.C. 674(a)),
			 regardless of whether a cooperative agreement or contract between the State and
			 an Indian tribe, tribal organization, or tribal consortium is in effect on such
			 date or an Indian tribe, tribal organization, or tribal consortium elects
			 subsequent to such date to operate a program under section 479B of the Social
			 Security Act (as added by subsection (a)); or
					(2)affecting the
			 responsibility of a State—
						(A)as part of the plan
			 approved under section 471 of the Social Security Act (42 U.S.C. 671), to
			 provide foster care maintenance payments, adoption assistance payments, and if
			 the State elects, relative guardianship assistance payments, for Indian
			 children who are eligible for such payments and who are not otherwise being
			 served by an Indian tribe, tribal organization, or tribal consortium pursuant
			 to a program under such section 479B or a cooperative agreement or contract
			 entered into between an Indian tribe, a tribal organization, or a tribal
			 consortium and a State for the administration or payment of funds under part E
			 of title IV of such Act; or
						(B)as part of the plan approved under section
			 477 of such Act (42 U.S.C. 677) to administer, supervise, or oversee programs
			 carried out under that plan on behalf of Indian children who are eligible for
			 such programs if such children are not otherwise being served by an Indian
			 tribe, tribal organization, or tribal consortium pursuant to an approved plan
			 under section 477(j) or a cooperative agreement or contract entered into under
			 section 477(b)(3)(G) of such Act.
						(e)Regulations
					(1)In
			 generalExcept as provided in
			 paragraph (2), not later than 1 year after the date of enactment of this
			 section, the Secretary of Health and Human Services, in consultation with
			 Indian tribes, tribal organizations, tribal consortia, and affected States,
			 shall promulgate interim final regulations to carry out this section and the
			 amendments made by this section. Such regulations shall include procedures to
			 ensure that a transfer of responsibility for the placement and care of a child
			 under a State plan approved under section 471 of the Social Security Act to a
			 tribal plan approved under section 471 of such Act in accordance with section
			 479B of such Act (as added by subsection (a)(1)) or to an Indian tribe, a
			 tribal organization, or a tribal consortium that has entered into a cooperative
			 agreement or contract with a State for the administration or payment of funds
			 under part E of title IV of such Act does not affect the eligibility of,
			 provision of services for, or the making of payments on behalf of, such
			 children under part E of title IV of such Act, or the eligibility of such
			 children for medical assistance under title XIX of such Act.
					(2)In-kind expenditures
			 from third-party sources for purposes of determining non-federal share of
			 administrative and training expenditures
						(A)In
			 generalSubject to subparagraph (B), not later than September 30,
			 2011, the Secretary of Health and Human Services, in consultation with Indian
			 tribes, tribal organizations, and tribal consortia, shall promulgate interim
			 final regulations specifying the types of in-kind expenditures, including
			 plants, equipment, administration, and services, and the third-party sources
			 for such in-kind expenditures which may be claimed by tribes, organizations,
			 and consortia with plans approved under section 471 of the Social Security Act
			 in accordance with section 479B of such Act, up to such percentages as the
			 Secretary, in such consultation shall specify in such regulations, for purposes
			 of determining the non-Federal share of administrative and training
			 expenditures for which the tribes, organizations, and consortia may receive
			 payments for under any subparagraph of section 474(a)(3) of such Act.
						(B)Effective
			 dateIn no event shall the regulations required to be promulgated
			 under subparagraph (A) take effect prior to October 1, 2011.
						(C)Sense of the
			 SenateIt is the sense of the Senate that if the Secretary of
			 Health and Human Services fails to publish in the Federal Register the
			 regulations required under subparagraph (A), Congress should enact legislation
			 specifying the types of in-kind expenditures and the third-party sources for
			 such in-kind expenditures which may be claimed by tribes, organizations, and
			 consortia with plans approved under section 471 of the Social Security Act in
			 accordance with section 479B of such Act, up to specific percentages, for
			 purposes of determining the non-Federal share of administrative and training
			 expenditures for which the tribes, organizations, and consortia may receive
			 payments for under any subparagraph of section 474(a)(3) of such Act.
						(f)Effective
			 DateThe amendments made by
			 this section shall take effect on October 1, 2009, without regard to whether
			 the regulations required under subsection (e)(1) have been promulgated by such
			 date.
				302.Grants to States that
			 successfully collaborate with and support Tribes to improve permanency outcomes
			 for Indian childrenPart E of
			 title IV of the Social Security Act (42 U.S.C. 670 et seq.), as amended by
			 section 301(a)(1), is amended by adding at the end the following:
				
					479C.Grants to States that successfully
				collaborate with and support Tribes to improve permanency outcomes for Indian
				children
						(a)DefinitionsIn
				this section:
							(1)Grant
				yearThe term grant year means each of fiscal years
				2010, 2011, 2012, 2013, and 2014.
							(2)Indian
				childrenThe term Indian children means children who
				are members of, enrolled in, or affiliated with, or eligible for membership,
				enrollment, or affiliation with, an Indian tribe.
							(3)Indian tribe, tribal
				organization, tribal consortiumThe terms Indian tribe,
				tribal organization, and tribal consortium have the meaning given those
				terms in section 479B(a).
							(4)StateThe
				term State means any of the 50 States or the District of Columbia
				with State plans approved under part B and this part that elect to apply for a
				grant under this section.
							(5)Successful
				Collaboration and Tribal Support StateThe term Successful
				Collaboration and Tribal Support State means, with respect to any grant
				year, a State that the Secretary determines has demonstrated significant
				evidence of successful collaboration and Tribal support (as determined under
				subsection (c)) for the fiscal year preceding the grant year.
							(b)GrantsThe
				Secretary shall make a grant pursuant to this paragraph to each State for each
				grant year for which the Secretary determines that the State is a Successful
				Collaboration and Tribal Support State.
						(c)Significant evidence of
				successful collaboration and Tribal support
							(1)In
				generalFor purposes of subsection (a)(5), significant evidence
				of successful collaboration and Tribal support shall be demonstrated through
				submission by a State of the following evidence to the Secretary:
								(A)Evidence of collaboration
				by the State with an Indian tribe, tribal organization, or tribal consortium to
				plan for and ensure access to services and supports for Indian children and
				their families which includes, at a minimum, evidence of the measures and
				activities required under sections 422(b)(9), 471(a)(29), and
				477(b)(3)(G).
								(B)Evidence that the State
				has obtained from the Secretary, or is engaged in accessing (including through
				the National Child Welfare Resource Center for Tribes established under section
				479D), technical assistance to improve services and permanency outcomes for
				Indian children and their families, such as through improved identification of
				Indian children, increased recruitment of Indian foster family homes, and,
				consistent with the requirements of the Indian Child Welfare Act of 1978 (25
				U.S.C. 1901 et seq.), improved rates of family reunification, legal or relative
				guardianships, or adoptive homes.
								(C)Evidence of improved
				outcomes for Indian children and their families and such other data as the
				Secretary may require to verify that an improvement in outcomes appropriate for
				Indian children and their families has been achieved.
								(2)Form and
				mannerThe Secretary shall establish the form and manner in which
				a State that elects to apply for a grant under this section shall submit the
				evidence described in each subparagraph of paragraph (1). To the extent
				practicable, the requirements for such evidence shall be consistent with data
				requirements under the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et
				seq.).
							(d)Amount of
				grantThe amount of the grant payable under this section to a
				Successful Collaboration and Tribal Support State for a grant year is equal to
				the product of—
							(1)the amount appropriated
				under subsection (e) for that year; and
							(2)the ratio of—
								(A)the number of Indian
				children in the State (as determined for purposes of making payments under
				section 428; to
								(B)the sum of the number of
				such children determined for all Successful Collaboration and Tribal Support
				States for the grant year.
								(e)AppropriationOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated to the Secretary for purposes of making payments under
				this section, $5,000,000 for each of fiscal years 2010 through
				2014.
						.
			303.Establishment of
			 National Child Welfare Resource Center for TribesPart E of title IV of the Social Security
			 Act (42 U.S.C. 670 et seq.), as amended by section 302, is amended by adding at
			 the end the following:
				
					479D.National Child Welfare Resource Center for
				Tribes
						(a)EstablishmentThe
				Secretary shall establish a National Child Welfare Resource Center for Tribes
				that is—
							(1)specifically and
				exclusively dedicated to meeting the needs of Indian tribes, tribal
				organizations, (as defined in section 479B(a)), tribal consortia, and States in
				improving services and permanency outcomes for Indian children and their
				families through the provision of assistance described in subsection (b);
				and
							(2)not part of any existing
				national child welfare resource center.
							(b)Assistance
				provided
							(1)In
				generalThe National Child Welfare Resource Center for Tribes
				shall—
								(A)provide information,
				advice, educational materials, and technical assistance to Indian tribes and
				tribal organizations with respect to the types of services, administrative
				functions, data collection, program management, and reporting that are provided
				for under State plans under part B and this part; and
								(B)assist and provide
				technical assistance to—
									(i)Indian tribes, tribal
				organizations, and tribal consortia seeking to operate a program under part B
				or this part through direct application to the Secretary under section 479B;
				and
									(ii)Indian tribes, tribal
				organizations, tribal consortia, and States seeking to develop cooperative
				agreements to provide for payments under this part or satisfy the requirements
				of section 422(b)(9), 471(a)(29), or 477(b)(3)(G).
									(2)Implementation
				authorityThe Secretary may provide the assistance described in
				paragraph (1) either directly or through a grant or contract with public or
				private organizations knowledgeable and experienced in the field of Indian
				tribal affairs and child welfare.
							(c)AppropriationsThere
				is appropriated to the Secretary, out of any money in the Treasury of the
				United States not otherwise appropriated, $1,000,000 for each of fiscal years
				2009 through 2013 to carry out this
				section.
						.
			IVSupport for Older
			 Children in Foster Care and Other Provisions
			401.State option for
			 children in foster care, and certain children in an adoptive or guardianship
			 placement, after attaining age 18
				(a)Definition of
			 child
					(1)In
			 generalSection 475 of the Social Security Act (42 U.S.C. 675) is
			 amended by adding at the end the following:
						
							(8)(A)Subject to subparagraph
				(B), the term child means an individual who has not attained 18
				years of age.
								(B)At the option of a State,
				the term shall include an individual—
									(i)(I)who is in foster care
				under the responsibility of the State;
										(II)with respect to whom an
				adoption assistance agreement is in effect under section 473 if the child had
				attained 16 years of age before the agreement became effective; or
										(III)with respect to whom a
				relative guardianship assistance agreement is in effect under section 473(d) if
				the child had attained 16 years of age before the agreement became
				effective;
										(ii)who has attained 18
				years of age;
									(iii)who has not attained
				19, 20, or 21 years of age, as the State may elect; and
									(iv)who—
										(I)is completing secondary
				education or a program leading to an equivalent credential;
										(II)is enrolled in an
				institution which provides post-secondary or vocational education;
										(III)is participating in a
				program or activity designed to promote, or remove barriers to,
				employment;
										(IV)is employed for at least
				80 hours per month; or
										(V)the State determines is
				particularly vulnerable or a high-risk
				individual.
										.
					(b)Conforming amendment to
			 definition of child-care institutionSection 472(c)(2) of such
			 Act (42 U.S.C. 672(c)(2)) is amended by inserting , except, in the case
			 of a child who has attained 18 years of age, the term shall include a
			 supervised setting in which the individual is living independently, in
			 accordance with such conditions as the Secretary shall establish in
			 regulations before the period.
				(c)Conforming amendments
			 to age limits applicable to children eligible for adoption assistance or
			 relative guardianship assistanceSection 473(a)(4) of such Act
			 (42 U.S.C. 673(a)(4)) is amended to read as follows:
					
						(4)(A)Notwithstanding any
				other provision of this section, a payment may not be made pursuant to this
				section to parents or relative guardians with respect to a child—
								(i)who has attained—
									(I)18 years of age, or such
				greater age as the State may elect under section 475(8)(B)(iii); or
									(II)21 years of age, if the
				State determines that the child has a mental or physical handicap which
				warrants the continuation of assistance;
									(ii)who has not attained 18
				years of age, if the State determines that the parents or relative guardians,
				as the case may be, are no longer legally responsible for the support of the
				child; or
								(iii)if the State determines
				that the child is no longer receiving any support from the parents or relative
				guardians, as the case may be.
								(B)Parents or relative
				guardians who have been receiving adoption assistance payments or relative
				guardianship assistance payments under this section shall keep the State or
				local agency administering the program under this section informed of
				circumstances which would, pursuant to this subsection, make them ineligible
				for the payments, or eligible for the payments in a different
				amount.
							.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2010.
				402.Transition plan for
			 children aging out of foster care
				(a)Transition plan for
			 children aging out of foster careSection 475(5) of such Act (42
			 U.S.C. 675) is amended—
					(1)in subparagraph (F)(ii),
			 by striking and at the end;
					(2)in subparagraph (G), by
			 striking the period at the end and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(H)during the 90-day period
				immediately prior to the date of the legal emancipation of a child, whether
				during that period foster care maintenance payments are being made on the
				child's behalf or the child is receiving benefits or services under section
				477, a caseworker on the staff of the State agency, and, as appropriate, other
				representatives of the child provide the child with assistance and support in
				developing a transition plan that is personalized at the direction of the
				child, includes specific options on housing, health insurance, education, local
				opportunities for mentors and continuing support services, and work force
				supports and employment services, and is as detailed as the child may
				elect.
							.
					(b)Effective date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on October 1, 2008.
					(2)Delay permitted if
			 State legislation requiredIn the case of a State plan approved
			 under part B or E of title IV of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by this Act, the State plan shall not be regarded as
			 failing to comply with the requirements of such part solely on the basis of the
			 failure of the plan to meet such additional requirements before the 1st day of
			 the 1st calendar quarter beginning after the close of the 1st regular session
			 of the State legislature that ends after the 1-year period beginning with the
			 date of the enactment of this Act. For purposes of the preceding sentence, in
			 the case of a State that has a 2-year legislative session, each year of the
			 session is deemed to be a separate regular session of the State
			 legislature.
					403.Educational
			 stability
				(a)In
			 generalSection 475 of the Social Security Act (42 U.S.C. 675),
			 as amended by section 201(g) of this Act, is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (C), by
			 striking clause (iv) and redesignating clauses (v) through (viii) as clauses
			 (iv) through (vii), respectively; and
						(B)by adding at the end the
			 following:
							
								(G)A plan for ensuring the
				educational stability of the child while in foster care, including—
									(i)assurances that the
				placement of the child in foster care takes into account the appropriateness of
				the current educational setting and the proximity to the school in which the
				child is enrolled at the time of placement; and
									(ii)(I)an assurance that the
				State agency has coordinated with appropriate local educational agencies (as
				defined under section 9101 of the Elementary and Secondary Education Act of
				1965) to ensure that the child remains in the school in which the child is
				enrolled at the time of placement; or
										(II)if remaining in such
				school is not in the best interests of the child, assurances by the State
				agency and the local educational agencies to provide immediate and appropriate
				enrollment in a new school, with all of the educational records of the child
				provided to the school.
										;
				and
						(2)in the 1st sentence of
			 paragraph (4)(A)—
						(A)by striking and
			 reasonable and inserting reasonable; and
						(B)by inserting , and
			 reasonable travel for the child to remain in the school in which the child is
			 enrolled at the time of placement before the period.
						(b)Educational attendance
			 requirementSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)), as amended by sections 201(f)(1)(B) and 301(c)(1) of this Act, is
			 amended—
					(1)by striking
			 and at the end of paragraph (28);
					(2)by striking the period at
			 the end of paragraph (29) and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(30)provides assurances that
				each child who has attained the minimum age for compulsory school attendance
				under State law and with respect to whom there is eligibility for a payment
				under the State plan is a full-time elementary or secondary school student or
				has completed secondary school, and for purposes of this paragraph, the term
				elementary or secondary school student means, with respect to a
				child, that the child is—
								(A)enrolled (or in the
				process of enrolling) in an institution which provides elementary or secondary
				education, as determined under the law of the State or other jurisdiction in
				which the institution is located;
								(B)instructed in elementary
				or secondary education at home in accordance with a home school law of the
				State or other jurisdiction in which the home is located;
								(C)in an independent study
				elementary or secondary education program in accordance with the law of the
				State or other jurisdiction in which the program is located, which is
				administered by the local school or school district; or
								(D)incapable of attending
				school on a full-time basis due to the medical condition of the child, which
				incapability is supported by regularly updated information included in the case
				plan of the
				child.
								.
					(c)Effective date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on October 1, 2008.
					(2)Delay permitted if
			 State legislation requiredIn the case of a State plan approved
			 under part B or E of title IV of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by this Act, the State plan shall not be regarded as
			 failing to comply with the requirements of such part solely on the basis of the
			 failure of the plan to meet such additional requirements before the 1st day of
			 the 1st calendar quarter beginning after the close of the 1st regular session
			 of the State legislature that ends after the 1-year period beginning with the
			 date of the enactment of this Act. For purposes of the preceding sentence, in
			 the case of a State that has a 2-year legislative session, each year of the
			 session is deemed to be a separate regular session of the State
			 legislature.
					VRevenue
			 Provisions
			501.Clarification of
			 uniform definition of child
				(a)Child must be younger
			 than claimantSection 152(c)(3)(A) of the Internal Revenue Code
			 of 1986 is amended by inserting is younger than the taxpayer claiming
			 such individual as a qualifying child and after such
			 individual.
				(b)Child must be
			 unmarriedSection 152(c)(1) of such Code is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(E)who has not filed a joint
				return (other than only for a claim of refund) with the individual's spouse
				under section 6013 for the taxable year beginning in the calendar year in which
				the taxable year of the taxpayer
				begins.
						.
				(c)Restrict qualifying
			 child tax benefits to child's parent
					(1)Child tax
			 creditSubsection (a) of section 24 of such Code is amended by
			 inserting for which the taxpayer is allowed a deduction under section
			 151 after of the taxpayer.
					(2)Persons other than
			 parents claiming qualifying child
						(A)In
			 generalParagraph (4) of section 152(c) of such Code is amended
			 by adding at the end the following new subparagraph:
							
								(C)No parent claiming
				qualifying childIf the parents of an individual may claim such
				individual as a qualifying child but no parent so claims the individual, such
				individual may be claimed as the qualifying child of another taxpayer but only
				if the adjusted gross income of such taxpayer is higher than the highest
				adjusted gross income of any parent of the
				individual.
								.
						(B)Conforming
			 amendments
							(i)Subparagraph (A) of
			 section 152(c)(4) of such Code is amended by striking Except
			 through 2 or more taxpayers and inserting Except as
			 provided in subparagraphs (B) and (C), if (but for this paragraph) an
			 individual may be claimed as a qualifying child by 2 or more
			 taxpayers.
							(ii)The heading for
			 paragraph (4) of section 152(c) of such Code is amended by striking
			 claiming and inserting
			 who can claim the
			 same.
							(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				502.Collection of
			 unemployment compensation debts resulting from fraud
				(a)In
			 generalSection 6402 of the
			 Internal Revenue Code of 1986 (relating to authority to make credits or
			 refunds) is amended by redesignating subsections (f) through (k) as subsections
			 (g) through (l), respectively, and by inserting after subsection (e) the
			 following new subsection:
					
						(f)Collection of
				unemployment compensation debts resulting from fraud
							(1)In
				generalUpon receiving notice from any State that a named person
				owes a covered unemployment compensation debt to such State, the Secretary
				shall, under such conditions as may be prescribed by the Secretary—
								(A)reduce the amount of any
				overpayment payable to such person by the amount of such covered unemployment
				compensation debt;
								(B)pay the amount by which
				such overpayment is reduced under subparagraph (A) to such State and notify
				such State of such person’s name, taxpayer identification number, address, and
				the amount collected; and
								(C)notify the person making
				such overpayment that the overpayment has been reduced by an amount necessary
				to satisfy a covered unemployment compensation debt.
								If an
				offset is made pursuant to a joint return, the notice under subparagraph (C)
				shall include information related to the rights of a spouse of a person subject
				to such an offset.(2)Priorities for
				offsetAny overpayment by a person shall be reduced pursuant to
				this subsection—
								(A)after such overpayment is
				reduced pursuant to—
									(i)subsection (a) with
				respect to any liability for any internal revenue tax on the part of the person
				who made the overpayment;
									(ii)subsection (c) with
				respect to past-due support; and
									(iii)subsection (d) with
				respect to any past-due, legally enforceable debt owed to a Federal agency;
				and
									(B)before such overpayment
				is credited to the future liability for any Federal internal revenue tax of
				such person pursuant to subsection (b).
								If
				the Secretary receives notice from a State or States of more than one debt
				subject to paragraph (1) or subsection (e) that is owed by a person to such
				State or States, any overpayment by such person shall be applied against such
				debts in the order in which such debts accrued.(3)Offset permitted only
				against residents of State seeking offsetParagraph (1) shall
				apply to an overpayment by any person for a taxable year only if the address
				shown on the Federal return for such taxable year of the overpayment is an
				address within the State seeking the offset.
							(4)Notice; consideration
				of evidenceNo State may take action under this subsection until
				such State—
								(A)notifies by certified
				mail with return receipt the person owing the covered unemployment compensation
				debt that the State proposes to take action pursuant to this section;
								(B)provides such person at
				least 60 days to present evidence that all or part of such liability is not
				legally enforceable or due to fraud;
								(C)considers any evidence
				presented by such person and determines that an amount of such debt is legally
				enforceable and due to fraud; and
								(D)satisfies such other
				conditions as the Secretary may prescribe to ensure that the determination made
				under subparagraph (C) is valid and that the State has made reasonable efforts
				to obtain payment of such covered unemployment compensation debt.
								(5)Covered unemployment
				compensation debtFor
				purposes of this subsection, the term covered unemployment compensation
				debt means a debt which resulted from a judgment rendered by a court of
				competent jurisdiction and which is no longer subject to judicial review in an
				amount equal to—
								(A)a past-due debt for erroneous payment of
				unemployment compensation due to fraud which has become final under the law of
				a State certified by the Secretary of Labor pursuant to section 3304 and which
				remains uncollected;
								(B)contributions due to the unemployment fund
				of a State for which the State has determined the person to be liable due to
				fraud; and
								(C)any penalties and
				interest assessed on such debt.
								(6)Regulations
								(A)In
				generalThe Secretary may issue regulations prescribing the time
				and manner in which States must submit notices of covered unemployment
				compensation debt and the necessary information that must be contained in or
				accompany such notices. The regulations may specify the minimum amount of debt
				to which the reduction procedure established by paragraph (1) may be
				applied.
								(B)Fee payable to
				SecretaryThe regulations may require States to pay a fee to the
				Secretary, which may be deducted from amounts collected, to reimburse the
				Secretary for the cost of applying such procedure. Any fee paid to the
				Secretary pursuant to the preceding sentence shall be used to reimburse
				appropriations which bore all or part of the cost of applying such
				procedure.
								(C)Submission of notices
				through Secretary of LaborThe regulations may include a
				requirement that States submit notices of covered unemployment compensation
				debt to the Secretary via the Secretary of Labor in accordance with procedures
				established by the Secretary of Labor. Such procedures may require States to
				pay a fee to the Secretary of Labor to reimburse the Secretary of Labor for the
				costs of applying this subsection. Any such fee shall be established in
				consultation with the Secretary of the Treasury. Any fee paid to the Secretary
				of Labor may be deducted from amounts collected and shall be used to reimburse
				the appropriation account which bore all or part of the cost of applying this
				subsection.
								(7)Erroneous payment to
				stateAny State receiving notice from the Secretary that an
				erroneous payment has been made to such State under paragraph (1) shall pay
				promptly to the Secretary, in accordance with such regulations as the Secretary
				may prescribe, an amount equal to the amount of such erroneous payment (without
				regard to whether any other amounts payable to such State under such paragraph
				have been paid to such
				State).
							.
				(b)Disclosure of certain
			 information to States requesting refund offsets for legally enforceable state
			 unemployment compensation debt resulting from fraud
					(1)General
			 ruleParagraph (3) of section 6103(a) of such Code is amended by
			 inserting (10), after (6),.
					(2)Disclosure to
			 Department of Labor and its agentParagraph (10) of section
			 6103(l) of such Code is amended—
						(A)by striking (c),
			 (d), or (e) each place it appears in the heading and text and inserting
			 (c), (d), (e), or (f),
						(B)in subparagraph (A) by
			 inserting , to officers and employees of the Department of Labor for
			 purposes of facilitating the exchange of data in connection with a request made
			 under subsection (f)(5) of section 6402, after section
			 6402, and
						(C)in subparagraph
			 (B)—
							(i)by inserting
			 (i) after (B); and
							(ii)by adding at the end the
			 following:
								
									(ii)Notwithstanding clause
				(i), return information disclosed to officers and employees of the Department
				of Labor may be accessed by agents who maintain and provide technological
				support to the Department of Labor’s Interstate Connection Network (ICON)
				solely for the purpose of providing such maintenance and
				support.
									.
							(3)SafeguardsParagraph
			 (4) of section 6103(p) of such Code is amended—
						(A)in the matter preceding
			 subparagraph (A), by striking (l)(16), and inserting
			 (l)(10), (16),;
						(B)in subparagraph (F)(i),
			 by striking (l)(16), and inserting (l)(10),
			 (16),; and
						(C)in the matter following
			 subparagraph (F)(iii)—
							(i)in each of the first two
			 places it appears, by striking (l)(16), and inserting
			 (l)(10), (16),;
							(ii)by inserting
			 (10), after paragraph (6)(A),; and
							(iii)in each of the last two
			 places it appears, by striking (l)(16) and inserting
			 (l)(10) or (16).
							(c)Expenditures from State
			 fundSection 3304(a)(4) of such Code is amended—
					(1)in subparagraph (E), by
			 striking and after the semicolon;
					(2)in subparagraph (F), by
			 inserting and after the semicolon; and
					(3)by adding at the end the
			 following new subparagraph:
						
							(G)with respect to amounts
				of covered unemployment compensation debt (as defined in section 6402(f)(4))
				collected under section 6402(f)—
								(i)amounts may be deducted
				to pay any fees authorized under such section; and
								(ii)the penalties and
				interest described in section 6402(f)(4)(B) may be transferred to the
				appropriate State fund into which the State would have deposited such amounts
				had the person owing the debt paid such amounts directly to the
				State;
								.
					(d)Conforming
			 amendments
					(1)Subsection (a) of section
			 6402 of such Code is amended by striking (c), (d), and (e), and
			 inserting (c), (d), (e), and (f).
					(2)Paragraph (2) of section
			 6402(d) of such Code is amended by striking and before such overpayment
			 is reduced pursuant to subsection (e) and inserting and before
			 such overpayment is reduced pursuant to subsections (e) and (f).
					(3)Paragraph (3) of section
			 6402(e) of such Code is amended in the last sentence by inserting or
			 subsection (f) after paragraph (1).
					(4)Subsection (g) of section
			 6402 of such Code, as redesignated by subsection (a), is amended by striking
			 (c), (d), or (e) and inserting (c), (d), (e), or
			 (f).
					(5)Subsection (i) of section
			 6402 of such Code, as redesignated by subsection (a), is amended by striking
			 subsection (c) or (e) and inserting subsection (c), (e),
			 or (f).
					(e)Effective
			 dateThe amendments made by this section shall apply to refunds
			 payable under section 6402 of the Internal
			 Revenue Code of 1986 on or after the date of enactment of this Act.
				503.Investment of
			 operating cash
				(a)In
			 generalSection 323 of title
			 31, United States Code, is amended to read as follows:
					
						323.Investment of
				operating cash
							(a)To manage United States
				cash, the Secretary of the Treasury may invest any part of the operating cash
				of the Treasury for not more than 90 days. The Secretary may invest the
				operating cash of the Treasury in—
								(1)obligations of
				depositories maintaining Treasury tax and loan accounts secured by pledged
				collateral acceptable to the Secretary;
								(2)obligations of the United
				States Government; and
								(3)repurchase agreements
				with parties acceptable to the Secretary.
								(b)Subsection (a) of this
				section does not require the Secretary to invest a cash balance held in a
				particular account.
							(c)The Secretary shall
				consider the prevailing market in prescribing rates of interest for investments
				under subsection (a)(1) of this section.
							(d)(1)The Secretary of the
				Treasury shall submit each fiscal year to the appropriate committees a report
				detailing the investment of operating cash under subsection (a) for the
				preceding fiscal year. The report shall describe the Secretary's consideration
				of risks associated with investments and the actions taken to manage such
				risks.
								(2)For
				purposes of paragraph (1), the term appropriate committees means
				the Committee on Ways and Means of the House of Representatives and the
				Committee on Finance of the
				Senate.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2008.
				
	
		September 16, 2008
		Reported with an amendment
	
